UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2010 Date of reporting period: January 1, 2010  December 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: The global recovery continued to solidify in the final months of 2010, with economies around the world experiencing economic growth. In the United States, corporations are emerging from the Great Recession in strong financial health. Putnams investment team believes the outlook for U.S. equities is further bolstered by low short-term interest rates and the extension of current tax rates. Another sign of the positive outlook for equities was that traditionally safe-haven U.S. Treasuries experienced their first setback in several years, as investors sought higher potential returns in riskier assets. Although the global recovery continues, a range of fiscal and monetary circumstances around the world contributes to a global investment mosaic that is more varied than in recent years. Europe struggles with debt issues at a time when emerging markets are striving to dampen inflationary growth. This divergence may well lead to future market volatility. However, we believe it may also lead to additional opportunities for active, research-focused managers like Putnam. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/10) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value December 31, 2010 Class IA: $7.85 Class IB: $7.84 Total return at net asset value Citigroup Barclays Non-U.S. JPMorgan Capital World Developed (as of Class IA Class IB Aggregate Government High Yield 12/31/10) shares* shares Bond Index Bond Index Index 1 year 13.02% 12.81% 6.54% 5.21% 14.86% 5 years 34.12 34.21 32.55 44.13 52.95 Annualized 6.05 6.06 5.80 7.59 8.87 10 years 101.27 98.76 76.33 104.66 139.92 Annualized 7.25 7.11 5.84 7.42 9.15 Life 175.71 169.10 177.47 186.62  Annualized 6.04 5.89 6.08 6.26  For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993.  Class inception date: April 6, 1998.  The funds secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the funds classIA shares. Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market excluding the United States. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contractlevel. Credit quality P-1 11.4% Aaa 19.4% Aa 0.6% A 0.8% Baa 8.3% Ba 10.4% B 20.7% Caa and below 30.5% Not rated 2.1% Allocations are represented as a percentage of net assets and include derivative instruments. These may differ from allocations shown later in this report. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets as of 12/31/10. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your funds manager How did the fund perform for the year ended December 31, 2010? For the period, Putnam VT Diversified Income Funds class IA shares returned 13.02% at net asset value. The funds strong performance is attributable to several key strategies and risk exposures related to mortgage prepayment trends; mortgage credit; and yield curve, or term structure, positioning. What was the situation in the global bond markets during the period? Early in the period, indications that global economies were emerging from recession prompted investors to move toward the historically attractive yields offered by securities in riskier categories, such as high-yield corporate bonds and emerging-market debt. Then in April and May, after more than a year of steady improvement in credit market conditions, the fallout from Europes sovereign debt woes bred risk aversion and led to higher borrowing costs for a handful of smaller European economies, most notably Greece, and for some corporations. By late summer, however, the credit markets recovered, and U.S. corporations found increasingly inexpensive access to debt markets, resulting in a resurgence of bond issuance and unusually low interest rates. In Europe, credit conditions broadly stabilized as a nearly $1 trillion government bailout program calmed market concerns about a liquidity crisis. Still, the borrowing environment varied considerably from country to country, underscoring ongoing sovereign debt concerns. In early November, the Federal Reserve [the Fed] announced its second major quantitative easing program  dubbed QE2  with the goals of keeping interest rates low, spurring new lending, and stimulating demand for riskier assets. Tell us more about the strategies that drove the funds performance. The fund benefited from our balanced approach to prepayment risk, credit risk, and liquidity risk, primarily as a result of three major mortgage strategies. First, we established a modest position in short-term commercial mortgage-backed securities [CMBS], focusing on bonds in the highly liquid topmost part of the capital structure. These holdings benefited from an increasing investor perception that even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. Our mortgage strategies also included investments in government-agency interest-only collateralized mortgage obligations [IO CMOs]. IO CMOs are designed so that the longer homeowners take to pay down their mortgages, the more money a security holder will make from interest payments on those loans. Despite record-low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Depressed home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. As a result, our IO CMOs accumulated steady cash flows throughout the fiscal year, with minimal prepayment risk. Our third mortgage strategy entailed investments in non-agency residential mortgage-backed securities [RMBS]. Within the RMBS area, we emphasized hybrid adjustable-rate mortgage-backed securities, which combine features of both fixed- and adjustable-rate mortgages. How did your yield curve positioning help the funds return? Looking toward mid-year, we correctly concluded that the intermediate-maturity, five-to-ten-year part of the yield curve would underperform the longer end of the curve, and we positioned the fund to benefit from that outcome. However, during the final months of the period, we shifted to a more neutral curve positioning, and plan to take a more tactical approach to the yield curve in 2011. Which areas detracted from results? Im happy to report that there were no notable detractors. We took a cautious approach toward interest-rate risk during the period, keeping the funds duration shorter than that of its benchmark. This strategy moderately restrained the funds outperformance in an environment of falling interest rates. How does the fund use derivatives? The fund uses derivatives for three main reasons: as a way to hedge risk, as a more efficient or effective way to gain exposure to a sector, and as a relative value trade. Commonly, we use derivatives to manage the funds interest-rate exposure and to hedge unwanted or excess risk in a given position. What is your outlook for the global credit markets and the fund over the coming months? Credit spreads have narrowed greatly since late 2008, yet they are still attractive by historic norms in many market segments. This is especially true in securitized sectors. As a result, we plan to maintain the funds holdings of CMBS, IO CMOs, and RMBS. In our view, senior CMBSs can continue to generate stable cash flows with sufficient principal protection, given their seniority in the capital structure. We believe IO CMOs should fare relatively well amid continuing weakness in the housing market, and that RMBS can continue to produce high yields supported by valuations that can accommodate even worst-case scenarios. While we remain watchful regarding the European sovereign debt situation and efforts by the Chinese government to keep inflation in check, we are optimistic that global credit markets may continue to perform well despite short-term periods of volatility. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity 2 Putnam VT Div ersified Income Fund and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. Your funds managers Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction and Global Strategies at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your funds portfolio managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. Your funds managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT Diversified Income Fund 3 Understanding your funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2010, to December 31, 2010. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/10 for the 6 months ended 12/31/10 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.85 $5.15 $3.77 $5.04 Ending value (after expenses) $1,062.30 $1,062.30 $1,021.48 $1,020.21 Annualized expense ratio 0.74% 0.99% 0.74% 0.99% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/10. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT Div ersified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the fund) at December 31, 2010, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2010 by correspondence with the custodian, brokers and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2011 Putnam VT Div ersified Income Fund 5 The funds portfolio 12/31/10 MORTGAGE-BACKED SECURITIES (35.8%)* Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $3,540,485 $2,861,774 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 125,000 95,125 Ser. 01-1, Class K, 6 1/8s, 2036 282,000 206,632 Ser. 07-5, Class XW, IO, 0.431s, 2051 43,564,953 783,925 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.644s, 2036 2,227,902 1,481,555 FRB Ser. 07-6, Class A1, 0.551s, 2037 1,926,132 1,403,861 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 722,261 80,532 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 6.046s, 2036 2,277,504 1,503,152 FRB Ser. 05-7, Class 23A1, 5.426s, 2035 1,407,732 1,045,746 FRB Ser. 07-1, Class 21A1, 5.331s, 2047 1,793,487 1,201,636 FRB Ser. 05-10, Class 25A1, 2.824s, 2036 1,378,617 875,422 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.798s, 2046 4,734,548 3,195,820 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.509s, 2047 5,733,827 3,640,980 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.561s, 2037 2,416,760 1,220,464 FRB Ser. 06-IM1, Class A1, 0.491s, 2036 799,203 419,581 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.114s, 2050 51,502,772 326,620 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.638s, 2036 1,142,254 663,096 FRB Ser. 07-AR5, Class 1A1A, 5.464s, 2037 969,418 589,104 FRB Ser. 06-AR7, Class 2A2A, 5.351s, 2036 2,918,068 1,663,299 FRB Ser. 05-10, Class 1A4A, 4.095s, 2035 1,653,218 1,066,326 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.131s, 2044 30,225,747 179,141 Cornerstone Titan PLC 144A FRB Ser. 05-CT2A, Class E, 1.787s, 2014 (United Kingdom) GBP 165,399 193,461 FRB Ser. 05-CT1A, Class D, 1.787s, 2014 (United Kingdom) GBP 328,253 358,348 Countrywide Alternative Loan Trust Ser. 06-45T1, Class 2A2, 6s, 2037 $1,096,991 796,093 Ser. 06-45T1, Class 2A5, 6s, 2037 1,044,048 793,476 Ser. 06-J8, Class A4, 6s, 2037 1,762,554 1,004,656 Ser. 06-41CB, Class 1A7, 6s, 2037 1,125,749 821,797 Ser. 05-80CB, Class 2A1, 6s, 2036 2,377,396 1,878,143 FRB Ser. 07-HY4, Class 4A1, 5.603s, 2047 1,048,223 719,309 FRB Ser. 07-HY4, Class 3A1, 5.585s, 2047 2,181,652 1,600,024 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,146,086 1,125,671 Ser. 07-8CB, Class A1, 5 1/2s, 2037 1,161,014 875,477 FRB Ser. 05-4, Class 2A7, 0.761s, 2035 1,106,569 836,497 FRB Ser. 06-18CB, Class A7, 0.611s, 2036 1,125,998 653,079 FRB Ser. 06-24CB, Class A13, 0.611s, 2036 1,256,526 812,422 FRB Ser. 06-OC10, Class 2A2A, 0.441s, 2036 2,694,587 1,458,195 FRB Ser. 06-OC11, Class 2A2A, 0.431s, 2037 1,461,914 802,682 Countrywide Asset Backed Certificates FRB Ser. 06-IM1, Class A2, 0.501s, 2036 5,718,208 2,868,482 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.497s, 2035 2,585,836 1,991,094 FRB Ser. 06-HYB2, Class 2A1B, 4.6s, 2036 1,918,893 1,285,658 FRB Ser. 04-HYB6, Class A2, 3.089s, 2034 583,966 484,692 FRB Ser. 05-HYB4, Class 2A1, 2.908s, 2035 784,493 568,758 MORTGAGE-BACKED SECURITIES (35.8%)* cont. Principal amount Value Countrywide Home Loans 144A Ser. 06-R1, Class AS, IO, 5.63s, 2036 $2,434,896 $269,360 Ser. 05-R3, Class AS, IO, 5.511s, 2035 10,796,005 1,416,976 Ser. 06-R2, Class AS, IO, 5 1/2s, 2036 1,290,062 156,420 Ser. 05-R2, Class 1AS, IO, 5.306s, 2035 10,675,833 1,184,944 FRB Ser. 05-R3, Class AF, 0.661s, 2035 177,399 151,676 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A3, 6.214s, 2041 1,458,000 1,506,982 Ser. 07-1, Class 1A4, 6.131s, 2037 815,172 533,938 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 275,000 43,013 FRB Ser. 05-TFLA, Class L, 2.11s, 2020 534,000 464,580 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.451s, 2037 2,462,801 1,477,680 FRB Ser. 06-AR3, Class A1, 0.451s, 2036 1,702,119 896,804 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 226,150 225,585 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.59s, 2014 (United Kingdom) GBP 188,995 39,791 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.559s, 2032 $265,653 409,082 IFB Ser. 3211, Class SI, IO, 26.571s, 2036 239,831 151,597 IFB Ser. 3408, Class EK, 24.746s, 2037 174,591 246,235 IFB Ser. 3077, Class ST, IO, 23.612s, 2035 3,189,546 1,881,832 IFB Ser. 2979, Class AS, 23.319s, 2034 101,477 135,197 IFB Ser. 3072, Class SM, 22.842s, 2035 355,470 482,380 IFB Ser. 3072, Class SB, 22.696s, 2035 364,343 492,016 IFB Ser. 3249, Class PS, 21.416s, 2036 358,941 488,199 IFB Ser. 3065, Class DC, 19.079s, 2035 492,447 645,106 IFB Ser. 3105, Class SI, IO, 18.947s, 2036 172,239 82,342 IFB Ser. 3031, Class BS, 16.074s, 2035 596,202 740,972 IFB Ser. T-56, Class 2ASI, IO, 7.839s, 2043 457,692 95,543 IFB Ser. 2684, Class SP, IO, 7.24s, 2033 1,437,000 238,845 IFB Ser. 3184, Class SP, IO, 7.09s, 2033 2,689,337 315,147 IFB Ser. 3149, Class SE, IO, 6.89s, 2036 619,133 112,620 IFB Ser. 3208, Class PS, IO, 6.84s, 2036 12,337,326 1,876,023 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 1,232,393 187,546 IFB Ser. 3721, Class SC, IO, 6.44s, 2027 5,928,526 839,720 IFB Ser. 3398, Class SI, IO, 6.39s, 2036 1,725,221 213,082 IFB Ser. 3762, Class SA, IO, 6.34s, 2040 6,609,661 1,053,415 IFB Ser. 3145, Class GI, IO, 6.34s, 2036 172,485 26,877 IFB Ser. 3114, Class IP, IO, 6.34s, 2036 3,035,585 423,039 IFB Ser. 3677, Class KS, IO, 6.29s, 2040 6,816,856 949,846 IFB Ser. 3485, Class SI, IO, 6.29s, 2036 442,474 67,075 IFB Ser. 3346, Class SC, IO, 6.29s, 2033 23,921,868 3,403,843 IFB Ser. 3346, Class SB, IO, 6.29s, 2033 11,261,963 1,599,987 IFB Ser. 3653, Class BS, IO, 6.24s, 2028 6,192,295 763,943 IFB Ser. 3152, Class SY, IO, 6.22s, 2036 3,952,667 610,094 IFB Ser. 3361, Class SI, IO, 6.19s, 2037 5,693,147 787,769 IFB Ser. 3510, Class AS, IO, 6.15s, 2037 227,448 34,704 IFB Ser. 3242, Class SC, IO, 6.03s, 2036 2,951,998 401,287 IFB Ser. 3225, Class EY, IO, 6.03s, 2036 20,067,802 2,597,175 IFB Ser. 3751, Class SB, IO, 5.78s, 2039 13,740,845 1,849,518 IFB Ser. 3740, Class DS, IO, 5.76s, 2040 14,678,804 2,093,931 Ser. 3707, Class IK, IO, 5s, 2040 885,502 156,220 Ser. 3645, Class ID, IO, 5s, 2040 2,021,182 330,807 Ser. 3653, Class KI, IO, 5s, 2038 3,900,375 654,756 Ser. 3687, Class HI, IO, 5s, 2038 2,965,706 518,969 Ser. 3632, Class CI, IO, 5s, 2038 2,491,173 426,489 Ser. 3626, Class DI, IO, 5s, 2037 1,812,459 234,895 Ser. 3623, Class CI, IO, 5s, 2036 1,619,153 163,696 Ser. 3747, Class HI, IO, 4 1/2s, 2037 25,953,873 3,727,626 6 Putnam VT Div ersified Income Fund MORTGAGE-BACKED SECURITIES (35.8%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. Ser. 3738, Class MI, IO, 4s, 2034 $4,651,061 $578,732 Ser. 3736, Class QI, IO, 4s, 2034 12,530,995 1,629,029 Ser. 3751, Class MI, IO, 4s, 2034 13,070,569 1,593,695 Ser. 3707, Class HI, IO, 4s, 2023 2,256,570 245,537 Ser. 3707, Class KI, IO, 4s, 2023 3,720,521 365,578 Ser. T-57, Class 1AX, IO, 0.424s, 2043 1,039,364 13,557 Ser. 3300, PO, zero %, 2037 223,994 195,675 FRB Ser. 3326, Class YF, zero %, 2037 157,530 148,339 FRB Ser. 3251, Class TC, zero %, 2036 57,969 56,529 FRB Ser. 3047, Class BD, zero %, 2035 4,607 4,588 FRB Ser. 3326, Class WF, zero %, 2035 18,031 17,230 FRB Ser. 3030, Class EF, zero %, 2035 22,001 19,029 FRB Ser. 3412, Class UF, zero %, 2035 14,473 11,891 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.336s, 2036 278,044 467,347 IFB Ser. 06-8, Class HP, 23.611s, 2036 478,889 683,087 IFB Ser. 05-74, Class DM, 23.428s, 2035 752,886 1,070,125 IFB Ser. 07-53, Class SP, 23.244s, 2037 367,996 506,007 IFB Ser. 08-24, Class SP, 22.328s, 2038 376,472 519,304 IFB Ser. 05-122, Class SE, 22.188s, 2035 606,001 821,506 IFB Ser. 05-83, Class QP, 16.716s, 2034 382,625 476,549 IFB Ser. 03-W6, Class 4S, IO, 7.339s, 2042 3,313,111 634,096 IFB Ser. 03-W6, Class 5S, IO, 7.339s, 2042 3,177,808 571,936 IFB Ser. 06-24, Class QS, IO, 6.939s, 2036 4,680,077 810,496 IFB Ser. 10-129, Class PS, IO, 6.439s, 2038 10,686,725 1,765,511 IFB Ser. 10-27, Class BS, IO, 6.189s, 2040 1,055,700 148,457 IFB Ser. 07-30, Class OI, IO, 6.179s, 2037 6,085,108 927,614 IFB Ser. 07-44, Class SB, IO, 6.169s, 2037 1,601,675 219,622 IFB Ser. 07-48, Class SG, IO, 6.169s, 2037 5,419,653 768,724 IFB Ser. 10-35, Class SG, IO, 6.139s, 2040 7,438,158 1,231,908 IFB Ser. 09-71, Class XS, IO, 5.939s, 2036 11,086,484 941,443 IFB Ser. 10-135, Class CS, IO, 5.789s, 2040 4,030,208 555,000 Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 1,286,894 156,246 IFB Ser. 10-135, Class SC, IO, 5.739s, 2040 4,585,160 636,099 IFB Ser. 10-110, Class SB, IO, 5.739s, 2040 6,103,432 858,448 IFB Ser. 10-136, Class SG, IO, 5.739s, 2030 7,559,866 1,027,669 Ser. 11-3, Class SA, IO, 5s, 2040 ∆ 8,628,000 980,227 Ser. 10-98, Class DI, IO, 5s, 2040 1,414,102 239,591 Ser. 10-21, Class IP, IO, 5s, 2039 3,907,946 625,271 Ser. 10-68, Class CI, IO, 5s, 2038 2,171,163 369,315 Ser. 378, Class 19, IO, 5s, 2035 5,070,595 789,928 IFB Ser. 05-W2, Class A2, IO, 4.949s, 2035 3,534,077 346,290 Ser. 366, Class 22, IO, 4 1/2s, 2035 1,771,096 190,198 Ser. 03-W12, Class 2, IO, 2.228s, 2043 6,573,463 550,528 Ser. 03-W8, Class 12, IO, 1.639s, 2042 F 1,208,401 56,193 Ser. 03-W10, Class 1, IO, 1.63s, 2043 890,644 54,552 Ser. 03-W17, Class 12, IO, 1.136s, 2033 2,154,622 90,193 Ser. 00-T6, IO, 0.771s, 2030 2,174,926 45,400 Ser. 99-51, Class N, PO, zero %, 2029 35,107 31,352 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.12s, 2020 2,662,430 79,873 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 351,000 237,065 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 110,970 100,983 Government National Mortgage Association IFB Ser. 10-142, Class SA, IO, 6.439s, 2039 5,102,238 760,336 IFB Ser. 10-151, Class SL, IO, 6.439s, 2039 6,618,901 1,113,762 IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 1,775,180 295,070 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 1,715,841 273,213 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 2,344,325 292,994 MORTGAGE-BACKED SECURITIES (35.8%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 $6,467,724 $1,100,271 IFB Ser. 10-85, Class SA, IO, 6.389s, 2040 732,437 110,364 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 2,428,122 381,895 IFB Ser. 10-113, Class AS, IO, 6.389s, 2039 1,719,770 274,149 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 1,616,793 245,947 IFB Ser. 10-80, Class S, IO, 6.339s, 2040 1,040,456 150,627 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 2,299,498 360,538 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 2,378,224 370,242 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 1,103,481 177,296 IFB Ser. 10-31, Class HS, IO, 6.339s, 2039 3,863,623 604,597 IFB Ser. 10-113, Class JS, IO, 6.339s, 2038 3,049,171 527,293 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 5,473,423 860,469 IFB Ser. 10-162, Class SC, IO, 6.26s, 2039 5,960,000 920,224 IFB Ser. 10-158, Class SB, IO, 6.24s, 2039 5,122,000 838,625 IFB Ser. 10-57, Class QS, IO, 6.239s, 2040 6,401,126 954,216 IFB Ser. 10-60, Class S, IO, 6.239s, 2040 3,379,999 502,065 IFB Ser. 10-62, Class PS, IO, 6.239s, 2040 5,047,633 831,890 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 5,374,235 829,540 IFB Ser. 10-31, Class GS, IO, 6.239s, 2039 5,234,929 791,940 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 2,578,811 343,627 IFB Ser. 09-127, Class PS, IO, 6.189s, 2038 7,463,135 1,130,840 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 17,843,837 2,681,037 IFB Ser. 10-108, Class CS, IO, 5.889s, 2036 6,420,403 781,491 IFB Ser. 10-151, Class SM, IO, 5.819s, 2040 8,221,745 1,254,967 IFB Ser. 10-151, Class SA, IO, 5.789s, 2040 7,056,206 1,069,156 IFB Ser. 10-158, Class BS, IO, 5.76s, 2040 3,889,000 613,451 IFB Ser. 10-98, Class ST, IO, 5.739s, 2040 10,723,003 1,408,574 IFB Ser. 10-58, Class AI, IO, 5.509s, 2040 5,777,296 713,612 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 3,795,819 509,361 Ser. 09-101, Class IL, IO, 5s, 2038 2,237,819 385,039 Ser. 10-43, Class JI, IO, 5s, 2037 2,111,060 341,358 Ser. 10-101, Class NI, IO, 5s, 2036 10,503,806 1,457,613 Ser. 10-158, Class MI, IO, 4 1/2s, 2039 F 8,150,000 1,319,442 Ser. 10-137, Class PI, IO, 4 1/2s, 2039 4,583,445 790,275 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 15,048,581 2,411,610 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 838,474 106,338 Ser. 10-165, Class IP, IO, 4s, 2038 14,810,000 2,221,500 Ser. 06-36, Class OD, PO, zero %, 2036 16,830 15,215 Ser. 99-31, Class MP, PO, zero %, 2029 91,117 83,144 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.282s, 2039 103,268,404 2,058,614 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.915s, 2037 2,344,808 1,664,814 IMPAC CMB Trust FRB Ser. 05-4, Class 1A1A, 0.801s, 2035 1,994,978 1,506,208 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.371s, 2037 1,794,166 1,004,733 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.525s, 2037 1,499,167 974,458 FRB Ser. 06-AR25, Class 5A1, 5.492s, 2036 582,797 345,534 FRB Ser. 06-AR25, Class 3A1, 5.476s, 2036 827,882 484,311 FRB Ser. 07-AR9, Class 2A1, 5.402s, 2037 1,532,635 1,042,192 FRB Ser. 06-AR3, Class 2A1A, 5.288s, 2036 2,005,874 1,103,231 FRB Ser. 07-AR7, Class 2A1, 4.895s, 2037 895,560 505,992 FRB Ser. 07-AR11, Class 1A1, 4.811s, 2037 772,343 440,236 FRB Ser. 05-AR31, Class 3A1, 3.081s, 2036 2,438,533 1,670,395 FRB Ser. 06-AR27, Class 2A2, 0.461s, 2036 2,839,313 2,065,600 FRB Ser. 06-AR41, Class A3, 0.441s, 2037 2,279,259 1,105,440 FRB Ser. 06-AR35, Class 2A1A, 0.431s, 2037 1,507,955 809,516 FRB Ser. 06-AR29, Class A2, 0.341s, 2036 3,102,074 1,651,854 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (35.8%)* cont. Principal amount Value JPMorgan Alternative Loan Trust FRB Ser. 06-A1, Class 5A1, 5.896s, 2036 $981,424 $765,511 FRB Ser. 06-A6, Class 1A1, 0.421s, 2036 834,395 488,211 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.156s, 2051 54,967,312 547,843 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 199,915 151,296 Ser. 98-C4, Class J, 5.6s, 2035 379,000 348,870 Luminent Mortgage Trust FRB Ser. 06-7, Class 1A1, 0.441s, 2036 1,880,592 1,165,967 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 734,633 697,901 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 2.934s, 2035 220,720 172,063 Ser. 96-C2, Class JS, IO, 2.286s, 2028 706,176 28,247 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 196,000 206,358 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.172s, 2049 45,171,369 562,835 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 4.655s, 2049 1,964,774 163,666 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,380,000 1,128,150 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.582s, 2036 1,251,728 891,856 FRB Ser. 07-14AR, Class 6A1, 5.297s, 2037 3,764,746 2,447,085 FRB Ser. 07-11AR, Class 2A1, 5.271s, 2037 3,528,138 1,764,069 FRB Ser. 07-15AR, Class 2A1, 5.189s, 2037 864,503 592,037 Ser. 06-6AR, Class 2A, 3.497s, 2036 1,086,057 673,355 Ser. 05-5AR, Class 2A1, 3.024s, 2035 642,019 441,388 FRB Ser. 06-5AR, Class A, 0.511s, 2036 1,287,170 707,943 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 1,196,000 1,261,409 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.731s, 2012 1,284 16 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 157,000 7,850 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 1,901,527 1,445,161 FRB Ser. 05-A2, Class A1, 0.761s, 2035 795,000 612,199 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 158,000 127,980 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 1,493,056 812,316 FRB Ser. 06-4, Class 6A, 5.701s, 2036 1,152,355 864,266 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 669,820 402,432 FRB Ser. 07-4, Class 1A1, 0.501s, 2037 1,329,288 664,644 FRB Ser. 06-12, Class 1A1, 0.421s, 2037 2,506,704 1,554,156 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.989s, 2045 4,457,700 601,258 Ser. 07-4, Class 1A4, IO, 1s, 2045 6,747,218 212,165 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.609s, 2035 573,313 66,615 Ser. 05-RF3, Class 1A, IO, 5.426s, 2035 510,140 69,188 FRB Ser. 05-RF3, Class 1A, 0.611s, 2035 510,140 423,417 FRB Ser. 05-RF1, Class A, 0.611s, 2035 573,313 470,117 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 156,798 17,117 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.37s, 2046 $14,952,723 234,160 MORTGAGE-BACKED SECURITIES (35.8%)* cont. Principal amount Value Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.56s, 2018 $363,000 $217,800 Total mortgage-backed securities (cost $175,695,052) CORPORATE BONDS AND NOTES (29.3%)* Principal amount Value Basic materials (2.5%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $299,000 $312,455 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 162,000 168,480 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 270,000 278,775 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 99,000 105,188 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.302s, 2013 (Netherlands) 255,000 244,163 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 440,000 464,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 389,000 400,294 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 315,000 314,644 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 249,000 274,523 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 240,000 255,600 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 40,000 41,300 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 65,000 68,088 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 220,000 235,125 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 247,000 261,203 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 255,000 275,400 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 160,000 227,339 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $275,000 294,250 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 230,000 278,552 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 502,000 672,135 Lyondell Chemical Co. sr. notes 11s, 2018 $795,000 900,338 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 422,000 466,838 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 273,000 304,736 Momentive Performance Materials, Inc. 144A notes 9s, 2021 412,000 434,660 Nalco Co. 144A sr. notes 6 5/8s, 2019 100,000 102,250 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 306,000 314,033 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 295,000 306,063 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 80,000 80,600 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 483,000 740,602 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $225,000 260,314 8 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Basic materials cont. Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 50,000 $68,475 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 $225,000 261,449 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 278,000 285,077 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 118,000 110,642 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.3s, 2015 (Germany) EUR 182,000 230,159 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $320,000 328,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 225,000 246,375 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 211,000 225,770 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 303,000 319,665 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 253,000 266,915 Stone Container Corp. escrow bonds 8 3/8s, 2012 (In default)  310,000 10,075 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 397,000 516,100 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 175,000 216,563 TPC Group, LLC 144A sr. notes 8 1/4s, 2017 255,000 267,113 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 75,000 77,625 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 100,000 98,000 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 130,000 137,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 114,000 114,285 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 467,000 512,533 Capital goods (1.5%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 335,000 344,213 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 277,000 287,041 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  432,120 471,011 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 135,000 143,100 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 256,978 Baldor Electric Co. company guaranty 8 5/8s, 2017 $160,000 179,200 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 545,000 561,350 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 16,000 16,040 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 295,000 292,050 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 204,000 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 50,000 53,063 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 60,000 83,696 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 $60,000 62,550 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Capital goods cont. Graham Packaging Co., Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 $40,000 $42,000 Impress Holdings BV company guaranty sr. bonds FRB Ser. REGS, 4.11s, 2013 (Netherlands) EUR 163,000 217,539 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 $225,000 249,188 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 469,000 548,956 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 40,000 44,200 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 155,000 158,100 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 210,000 269,075 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 423,000 619,478 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) EUR 467,000 653,561 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $110,000 113,988 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 185,000 188,238 Ryerson, Inc. company guaranty sr. notes 12s, 2015 428,000 448,330 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 195,000 199,388 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 105,000 111,300 Terex Corp. sr. unsec. sub. notes 8s, 2017 378,000 381,780 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 333,000 343,406 Thermon Industries, Inc. 144A company guaranty sr. notes 9 1/2s, 2017 204,000 217,260 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 300,000 310,500 Communication services (3.5%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 100,000 103,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 70,620 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 356,893 425,595 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 255,000 263,925 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 206,000 215,270 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 112,000 111,160 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 110,000 104,225 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 40,000 41,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 420,000 452,550 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 500,000 535,625 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 660,000 684,750 Cricket Communications, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 395,000 376,238 CSC Holdings LLC sr. notes 6 3/4s, 2012 116,000 120,495 Putnam VT Diversified Income Fund 9 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Communication services cont. CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 $320,000 $351,600 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 593,000 607,825 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 250,000 274,375 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 787,000 861,765 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 160,000 168,000 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 310,000 313,100 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  126,000 139,230 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 349,000 380,410 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 866,000 889,815 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 530,000 526,025 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 71,000 72,420 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 631,000 653,085 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 192,000 182,880 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 590,000 653,425 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 215,000 220,913 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 364,000 388,570 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 265,000 274,275 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 140,000 141,750 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 250,000 253,125 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 55,000 61,600 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 570,000 616,313 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 148,000 155,400 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 120,000 131,100 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 220,000 238,150 Sprint Capital Corp. company guaranty 6 7/8s, 2028 140,000 122,500 Sprint Capital Corp. notes 8 3/8s, 2012 260,000 274,950 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 1,305,000 1,399,613 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 137,000 132,376 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 100,000 140,625 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 140,390 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 400,000 603,418 Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 276,000 390,636 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Communication services cont. UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 421,000 $620,433 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 50,000 88,567 Virgin Media Secured Finance PLC company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 220,000 363,687 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 445,000 600,637 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg)  EUR 86,078 130,306 Windstream Corp. company guaranty 8 5/8s, 2016 $1,042,000 1,096,705 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 80,000 84,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 363,000 381,604 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 160,000 174,000 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 95,000 100,938 Consumer cyclicals (4.8%) Affinia Group, Inc. 144A sr. notes 10 3/4s, 2016 27,000 29,970 Affinia Group, Inc. 144A sr. sub. notes 9s, 2014 100,000 102,750 Affinion Group, Inc. company guaranty 11 1/2s, 2015 300,000 312,000 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 566,000 551,850 AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 240,000 249,600 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 171,000 172,710 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 345,000 338,963 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 225,000 228,375 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 355,000 379,850 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 360,000 371,700 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 160,000 152,000 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 400,000 408,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 70,000 70,875 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 140,000 143,150 Building Materials Corp. 144A sr. notes 7s, 2020 255,000 262,013 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 105,000 103,950 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 345,000 356,213 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 100,000 107,625 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 115,000 112,988 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 80,000 82,800 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 262,000 234,490 10 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $659,000 $721,605 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 125,000 134,375 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 354,000 375,240 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 110,000 121,963 DISH DBS Corp. company guaranty 7 1/8s, 2016 247,000 255,028 DISH DBS Corp. company guaranty 6 5/8s, 2014 876,000 908,850 DR Horton, Inc. sr. notes 7 7/8s, 2011 25,000 25,750 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 245,000 274,400 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 140,000 136,500 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 80,000 82,875 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 $120,000 125,100 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 365,000 416,100 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 265,000 291,521 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 3.831s, 2014 295,000 293,156 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 230,000 246,675 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 365,000 346,750 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 210,000 191,625 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 580,000 652,500 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 250,000 255,313 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 353,000 386,535 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 210,000 205,800 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 132,000 182,235 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 68,875 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $585,000 616,444 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 120,000 138,000 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 386,000 413,020 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 345,000 375,188 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 749,000 767,725 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 75,000 79,125 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 350,000 361,375 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 105,000 111,038 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 240,000 311,914 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Consumer cyclicals cont. Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $270,000 $287,888 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  320,000 42,000 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 190,000 207,100 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 290,000 300,875 Navistar International Corp. sr. notes 8 1/4s, 2021 360,000 388,800 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 375,000 392,813 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 212,175 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  492,000 516,600 Nortek, Inc. company guaranty sr. notes 11s, 2013 268,479 285,930 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 155,000 160,038 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 665,000 778,050 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 60,000 66,150 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 225,000 229,500 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 140,000 147,525 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 140,000 147,700 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 65,000 70,850 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 240,000 240,600 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 190,000 195,700 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 211,000 202,560 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 200,000 200,000 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 55,000 56,238 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 230,000 259,900 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 192,000 179,040 Sinclair Television Group, Inc. 144A sr. notes 8 3/8s, 2018 71,000 73,308 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 489,000 548,903 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 44,000 46,200 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 200,000 194,000 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 240,000 258,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 420,000 478,800 Toys R Us-Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 65,000 67,438 Travelport LLC company guaranty 11 7/8s, 2016 221,000 217,133 Travelport LLC company guaranty 9 7/8s, 2014 210,000 204,488 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 125,000 121,094 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Consumer cyclicals cont. TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 240,000 $334,000 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $220,000 237,050 TVN Finance Corp. PLC company guaranty sr. unsec. Ser. REGS, 10 3/4s, 2017 (United Kingdom) EUR 70,000 105,650 TVN Finance Corp. PLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 (United Kingdom) EUR 191,000 288,273 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 $335,000 355,938 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  148,285 160,148 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 8,000 8,400 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  F 199,516 9,976 WMG Acquisition Corp. company guaranty sr. sec. notes 9 1/2s, 2016 235,000 252,038 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 150,000 162,375 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 165,000 196,350 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 363,000 374,798 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 210,000 218,400 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 322,000 354,603 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  F 61,000  Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  F 177,000  Consumer staples (1.6%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,400,000 863,469 Archibald Candy Corp. company guaranty 10s, 2011 (In default)  F $77,746 2,488 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 165,000 177,788 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 430,000 438,600 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 256,000 272,640 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 215,000 223,600 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 276,000 279,450 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 295,000 326,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 250,000 265,000 Dean Foods Co. company guaranty 7s, 2016 167,000 153,223 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 160,000 169,600 Dole Food Co. 144A sr. sec. notes 8s, 2016 123,000 129,765 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 109,000 110,090 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 128,000 185,031 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Consumer staples cont. Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.6s, 2013 (France) EUR 67,000 $85,600 Hertz Corp. company guaranty 8 7/8s, 2014 $235,000 240,288 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 98,563 Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 215,000 310,112 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $100,000 106,750 Libbey Glass, Inc. 144A sr. notes 10s, 2015 75,000 80,625 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 195,000 201,825 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 100,000 103,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 365,000 350,856 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 241,000 204,850 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 75,000 78,094 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 165,000 178,200 Service Corporation International sr. notes 7s, 2019 105,000 105,000 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 160,000 170,800 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 475,000 547,438 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 367,000 403,241 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 542,000 542,678 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 245,000 234,588 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 215,000 254,238 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 100,000 101,750 West Corp. 144A sr. notes 7 7/8s, 2019 265,000 269,638 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 155,000 164,300 Energy (5.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 540,000 577,804 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 345,000 375,811 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 425,000 448,375 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 424,000 428,240 ATP Oil & Gas Corp. 144A sr. notes 11 7/8s, 2015 90,000 85,050 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 393,000 424,440 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 474,000 488,220 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 415,000 421,225 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 195,000 205,725 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 675,000 761,063 Complete Production Services, Inc. company guaranty 8s, 2016 287,000 297,045 Compton Petroleum Finance Corp. company guaranty sr. unsec. notes 10s, 2017 (Canada) 118,855 98,055 12 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Energy cont. Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) $429,000 $431,145 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 180,000 194,850 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 173,000 186,840 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 982,000 1,045,830 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 505,000 540,981 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 240,000 260,400 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 405,000 419,175 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 564,000 551,310 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 276,000 263,580 Forest Oil Corp. sr. notes 8s, 2011 485,000 506,825 Frac Tech Services, LLC/Frac Tech Finance, Inc. 144A company guaranty sr. notes 7 1/8s, 2018 250,000 253,750 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 335,000 348,400 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 149,000 171,711 Gazprom Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 690,000 844,567 Gazprom Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 207,000 211,140 Gazprom Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 240,000 249,600 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 594,115 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 530,000 544,575 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 395,000 395,000 Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 230,000 233,450 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 127,000 207,802 KazMunaiGaz Finance Sub BV 144A notes 7s, 2020 (Kazakhstan) $210,000 218,400 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 150,000 158,250 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 436,450 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 325,000 350,347 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 294,000 299,880 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 160,000 173,600 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 305,000 217,313 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 295,000 208,344 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 280,000 276,500 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 245,000 245,613 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty 7 3/8s, 2016 $886,000 $983,460 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 26,000 27,755 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 386,648 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 75,000 76,179 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 450,000 531,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 350,000 366,588 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 95,000 108,300 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 4,365,000 2,498,963 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 265,000 122,563 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 265,000 126,538 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 400,000 250,000 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,535,000 859,600 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,125,000 1,139,063 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 275,000 330,000 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 414,958 415,431 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 280,000 313,600 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 310,000 323,175 Plains Exploration & Production Co. company guaranty 7s, 2017 60,000 61,650 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 365,000 407,888 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 430,000 509,550 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 450,000 528,750 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 250,000 291,250 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 210,000 216,563 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 173,000 186,840 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 630,000 639,450 Williams Cos., Inc. (The) notes 7 3/4s, 2031 111,000 125,193 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 165,000 194,756 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Financials (5.3%) Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 $44,000 $45,540 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 298,000 311,410 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 322,000 334,075 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 405,000 445,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 44,000 45,210 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.496s, 2014 31,000 28,844 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 195,000 195,000 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 790,000 828,513 American General Finance Corp. sr. unsec. notes Ser. MTNJ, 6.9s, 2017 345,000 278,588 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 261,000 277,915 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 318,000 188,265 Biz Finance PLC for Ukreximbank sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $250,000 258,293 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 339,688 334,775 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 171,000 168,863 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 82,000 82,000 CIT Group, Inc. sr. bonds 7s, 2017 1,346,000 1,349,365 CIT Group, Inc. sr. bonds 7s, 2016 750,000 752,813 CIT Group, Inc. sr. bonds 7s, 2015 200,000 200,500 CIT Group, Inc. sr. bonds 7s, 2014 133,000 134,330 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 80,000 83,200 HSBC Capital Funding LP/Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 208,000 252,804 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $70,000 70,175 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 50,000 50,625 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 525,000 525,000 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 500,000 519,305 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 4.06s, 2011 RUB 18,000,000 586,548 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 14,000,000 319,592 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 $225,000 245,250 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 438,000 451,140 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 480,000 425,578 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 177,000 191,160 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 266,000 271,985 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Financials cont. Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R $267,000 $264,664 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 2,860,000 2,830,656 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 9s, 2014 (Russia) 390,000 438,750 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 370,000 400,525 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 1,295,000 1,379,175 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R 140,000 144,550 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 208,000 220,074 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 215,000 219,543 UBS AG/Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR 194,000 219,824 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 $45,000 39,375 Vnesheconombank (Veb Finance) 144A bank guaranteed bonds 6.8s, 2025 (Russia) 600,000 598,500 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 400,000 411,000 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 639,000 666,988 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 3,746,000 3,961,395 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 3,040,000 3,123,600 VTB Bank Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 2,521,000 2,677,176 Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 13,350,000 426,822 Health care (1.4%) Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 156,000 207,381 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 $345,000 376,913 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 225,000 238,500 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 378,000 396,900 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 135,386 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $295,000 299,056 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 65,000 64,350 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 200,000 199,000 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 225,000 257,625 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 240,000 240,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  701,000 750,946 HCA, Inc. sr. sec. notes 9 1/4s, 2016 964,000 1,028,468 HCA, Inc. sr. sec. notes 9 1/8s, 2014 129,000 135,289 14 Putnam VT Div ersified Income Fund CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Health care cont. Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 $205,000 $217,813 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 138,000 138,690 Select Medical Corp. company guaranty 7 5/8s, 2015 194,000 194,000 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 335,000 340,025 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  175,770 177,528 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 84,000 91,140 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 120,000 139,800 Tenet Healthcare Corp. sr. notes 9s, 2015 838,000 930,180 Tenet Healthcare Corp. 144A sr. unsec. notes 8s, 2020 245,000 248,675 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 40,000 39,500 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 100,000 99,250 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 40,000 39,800 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 260,000 274,731 Technology (1.2%) Advanced Micro Devices, Inc. 144A sr. notes 7 3/4s, 2020 85,000 88,188 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 227,000 234,378 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  79,000 79,790 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 293,000 290,070 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 7/8s, 2020 115,000 121,613 Fidelity National Information Services, Inc. 144A company guaranty sr. notes 7 5/8s, 2017 275,000 289,438 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  485,437 459,952 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 175,000 166,688 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 193,000 168,875 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 105,000 110,775 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  31,302 32,711 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 516,000 539,220 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 2,000 2,105 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 567,000 636,458 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 1,000 1,090 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 140,000 140,525 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 440,000 462,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 155,000 166,238 NXP BV/NXP Funding, LLC sec. notes Ser. EXCH, 7 7/8s, 2014 (Netherlands) 245,000 254,800 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Technology cont. NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) $406,000 $456,750 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 256,000 259,200 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 480,000 504,600 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 293,000 296,663 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 385,000 462,000 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 277,000 290,850 British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 189,000 309,398 Inaer Aviation Finance Ltd. 144A sr. notes 9 1/2s, 2017 (Spain) EUR 58,000 74,277 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 $295,000 309,013 Utilities and power (1.8%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 720,000 761,400 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 225,000 227,813 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 595,000 595,000 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 290,000 295,304 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 685,000 457,238 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 109,000 93,740 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 48,000 47,040 Edison Mission Energy sr. unsec. notes 7.2s, 2019 109,000 84,203 Edison Mission Energy sr. unsec. notes 7s, 2017 17,000 13,473 El Paso Corp. sr. unsec. notes 7s, 2017 285,000 300,765 El Paso Natural Gas Co. debs. 8 5/8s, 2022 345,000 420,320 Energy Future Holdings Corp. 144A sr. sec. bond 10s, 2020 1,050,000 1,080,212 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 276,000 284,631 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 205,000 211,150 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 405,000 401,963 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 65,000 64,594 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 95,000 101,413 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 15,000 15,075 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 300,000 350,625 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 1,345,000 1,549,817 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 110,000 111,650 Mirant North America, LLC company guaranty 7 3/8s, 2013 200,000 203,768 NRG Energy, Inc. company guaranty 7 3/8s, 2017 360,000 367,200 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (29.3%)* cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. sr. notes 7 3/8s, 2016 $745,000 $763,625 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 150,000 150,750 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 105,000 108,354 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 65,000 68,734 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 156,000 210,781 Total corporate bonds and notes (cost $148,789,375) ASSET-BACKED SECURITIES (12.2%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.391s, 2037 $1,865,000 $1,382,431 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.411s, 2036 94,000 58,115 FRB Ser. 06-HE3, Class A2C, 0.411s, 2036 100,000 48,693 Ace Securities Corp. 144A Ser. 03-MH1, Class M2, 6 1/2s, 2030 34,220 36,273 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.421s, 2036 77,192 52,645 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.136s, 2034 38,735 8,215 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 632,776 452,435 FRB Ser. 00-A, Class A1, 0.42s, 2030 100,988 15,323 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-NC2, Class A2B, 0.421s, 2036 3,719,030 1,822,325 FRB Ser. 07-OPX1, Class A1A, 0.331s, 2037 626,920 248,066 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 786,347 652,668 Ser. 00-5, Class A7, 8.2s, 2032 196,712 172,123 Ser. 00-1, Class A5, 8.06s, 2031 583,070 463,540 Ser. 00-4, Class A5, 7.97s, 2032 125,668 98,649 Ser. 00-5, Class A6, 7.96s, 2032 329,150 283,069 Ser. 02-1, Class M1F, 7.954s, 2033 12,000 12,211 FRB Ser. 02-1, Class M1A, 2.308s, 2033 1,609,000 1,313,025 FRB Ser. 01-4, Class M1, 2.008s, 2033 241,000 126,429 Countrywide Asset Backed Certificates Ser. 07-4, Class A2, 5.53s, 2037 1,149,000 1,018,589 FRB Ser. 06-BC1, Class 2A3, 0.551s, 2036 992,000 684,480 FRB Ser. 06-6, Class 2A3, 0.541s, 2036 2,253,000 856,140 FRB Ser. 07-7, Class 2A3, 0.491s, 2047 3,588,000 1,480,050 FRB Ser. 07-3, Class 2A3, 0.471s, 2047 2,282,000 792,995 FRB Ser. 07-8, Class 2A3, 0.451s, 2037 2,597,000 995,950 FRB Ser. 07-3, Class 2A2, 0.431s, 2047 1,239,000 915,051 FRB Ser. 07-6, Class 2A2, 0.431s, 2037 729,000 561,622 FRB Ser. 06-23, Class 2A3, 0.431s, 2037 1,164,000 613,620 FRB Ser. 06-8, Class 2A3, 0.421s, 2046 919,000 569,780 FRB Ser. 06-22, Class 2A3, 0.421s, 2034 2,541,000 1,264,910 FRB Ser. 06-24, Class 2A3, 0.411s, 2047 4,560,000 2,097,600 FRB Ser. 07-1, Class 2A3, 0.401s, 2037 2,325,000 883,500 FRB Ser. 07-1, Class 2A2, 0.361s, 2037 2,148,000 1,691,550 Credit-Based Asset Servicing and Securitization FRB Ser. 06-CB9, Class A2, 0.371s, 2036 1,439,000 659,062 FRB Ser. 07-CB1, Class AF1A, 0.331s, 2037 777,043 284,654 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 375,584 56,338 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0.501s, 2036 1,189,000 605,062 FRB Ser. 07-FF1, Class A2D, 0.481s, 2038 1,161,000 565,949 ASSET-BACKED SECURITIES (12.2%)* cont. Principal amount Value First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2D, 0.471s, 2037 $1,325,000 $642,625 FRB Ser. 06-FF18, Class A2C, 0.421s, 2037 4,114,000 2,098,140 FRB Ser. 06-FF11, Class 2A3, 0.411s, 2036 1,108,000 668,933 FRB Ser. 06-FF7, Class 2A3, 0.411s, 2036 511,102 341,362 Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.591s, 2036 217,000 122,764 FRB Ser. 06-2, Class 2A3, 0.431s, 2036 309,000 187,331 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.55s, 2043 F EUR 1,225,000 817,694 FRB Ser. 03-2, Class 3C, 3.29s, 2043 F GBP 588,814 393,036 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $671,564 540,609 Ser. 94-4, Class B2, 8.6s, 2019 251,473 129,343 Ser. 93-1, Class B, 8.45s, 2018 153,016 125,472 Ser. 96-8, Class M1, 7.85s, 2027 304,000 294,338 Ser. 95-8, Class B1, 7.3s, 2026 285,417 277,809 Ser. 95-4, Class B1, 7.3s, 2025 289,077 272,077 Ser. 97-6, Class M1, 7.21s, 2029 182,000 152,975 Ser. 95-F, Class B2, 7.1s, 2021 9,706 9,325 Ser. 96-1, Class M1, 7s, 2027 265,455 267,810 Ser. 93-3, Class B, 6.85s, 2018 10,545 9,528 Ser. 99-3, Class A7, 6.74s, 2031 336,299 341,343 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,946,731 3,035,133 GSAA Home Equity Trust FRB Ser. 06-19, Class A3A, 0.501s, 2036 309,568 171,036 FRB Ser. 06-11, Class 2A2, 0.421s, 2036 1,090,556 577,995 FRB Ser. 07-4, Class A1, 0.361s, 2037 4,959,308 2,376,519 FRB Ser. 06-19, Class A1, 0.351s, 2036 2,396,301 1,174,188 FRB Ser. 06-17, Class A1, 0.321s, 2036 3,461,857 1,696,310 FRB Ser. 06-16, Class A1, 0.321s, 2036 1,764,121 979,087 FRB Ser. 06-12, Class A1, 0.311s, 2036 1,342,241 678,369 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.381s, 2047 855,749 804,832 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.261s, 2030 299,184 7,480 FRB Ser. 05-1A, Class E, 2.061s, 2030 61,594 9,239 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.591s, 2036 108,000 88,215 Lehman XS Trust Ser. 07-6, Class 3A6, 6 1/2s, 2037 1,051,833 799,393 FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 1,281,349 599,031 FRB Ser. 07-6, Class 2A1, 0.471s, 2037 826,763 297,635 FRB Ser. 07-1, Class 1A3, 0.381s, 2037 5,909,274 2,430,189 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.881s, 2035 240,000 164,989 FRB Ser. 06-4, Class 2A4, 0.521s, 2036 103,000 39,928 FRB Ser. 06-WL1, Class 2A3, 0.501s, 2046 3,158,831 2,290,152 FRB Ser. 06-6, Class 2A3, 0.411s, 2036 2,258,000 916,199 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.511s, 2032 925,076 832,568 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.411s, 2036 47,297 27,499 Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.511s, 2037 4,117,000 1,996,745 FRB Ser. 07-1, Class A2B, 0.431s, 2037 1,470,822 810,423 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 84,338 78,979 16 Putnam VT Div ersified Income Fund ASSET-BACKED SECURITIES (12.2%)* cont. Principal amount Value Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.461s, 2034 $43,391 $5,854 FRB Ser. 06-HE3, Class A2D, 0.511s, 2036 1,411,000 583,872 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.421s, 2036 107,913 56,148 FRB Ser. 06-2, Class A2C, 0.411s, 2036 130,000 75,631 FRB Ser. 06-6, Class A2B, 0.361s, 2037 809,676 527,650 Oakwood Mortgage Investors, Inc. Ser. 99-D, Class A1, 7.84s, 2029 565,981 568,811 Ser. 00-A, Class A2, 7.765s, 2017 82,266 56,791 Ser. 95-B, Class B1, 7.55s, 2021 86,096 62,951 Ser. 00-D, Class A4, 7.4s, 2030 1,442,000 958,930 Ser. 02-B, Class A4, 7.09s, 2032 234,103 227,362 Ser. 99-B, Class A4, 6.99s, 2026 564,051 547,129 Ser. 01-D, Class A4, 6.93s, 2031 327,286 262,647 Ser. 98-A, Class M, 6.825s, 2028 43,000 39,935 Ser. 01-E, Class A4, 6.81s, 2031 544,098 470,645 Ser. 01-C, Class A2, 5.92s, 2017 757,446 386,297 Ser. 02-C, Class A1, 5.41s, 2032 743,122 713,397 Ser. 01-E, Class A2, 5.05s, 2031 523,726 405,887 Ser. 02-A, Class A2, 5.01s, 2020 67,592 58,868 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 101,665 97,599 FRB Ser. 01-B, Class A2, 0.635s, 2018 38,262 33,544 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.451s, 2036 78,061 59,688 FRB Ser. 07-RZ1, Class A2, 0.421s, 2037 154,000 95,002 Securitized Asset Backed Receivables, LLC FRB Ser. 06-WM3, Class A2, 0.421s, 2036 1,461,060 577,119 FRB Ser. 06-WM2, Class A2C, 0.421s, 2036 1,454,962 552,885 FRB Ser. 07-BR4, Class A2A, 0.351s, 2037 26,763 18,461 FRB Ser. 07-BR3, Class A2A, 0.331s, 2037 2,629,279 1,709,032 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.471s, 2036 219,000 87,054 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.431s, 2036 104,000 85,408 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 402,600 48,348 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 351,000 122,850 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.371s, 2037 462,022 308,307 Total asset-backed securities (cost $65,666,387) FOREIGN GOVERNMENT BONDS AND NOTES (8.0%)* Principal amount/units Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $461,000 $463,305 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 2,362,000 830,243 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,511,000 5,293,316 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 1,080,000 259,880 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.677s, 2012 $30,634,000 7,275,575 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 1,027,751 948,101 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 125,000 128,438 FOREIGN GOVERNMENT BONDS AND NOTES (8.0%)* cont. Principal amount/units Value Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) $160,000 $174,208 Brazil (Federal Republic of) notes 10s, 2017 BRL 1,350 785,390 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 1,080 648,318 Chile (Republic of) notes 5 1/2s, 2020 CLP 235,500,000 516,390 Colombia (Government of) bonds 6 1/8s, 2041 $565,000 579,125 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 31,500,000 677,730 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $320,000 360,250 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 755,000 1,122,602 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 550,000 668,250 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 425,000 493,000 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 280,000 314,941 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 575,000 633,840 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 (South Korea) 1,190,000 1,335,851 Iraq (Republic of) 144A bonds 5.8s, 2028 695,000 633,145 Peru (Republic of) bonds 6.95s, 2031 PEN 3,110,000 1,152,093 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $800,000 924,000 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,000,000 1,055,910 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 1,540,810 1,789,666 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 515,000 603,194 Sri Lanka (Republic of) 144A notes 7.4s, 2015 240,000 264,989 Turkey (Republic of) bonds 16s, 2012 TRY 190,000 135,422 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $1,210,000 1,454,021 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 1,530,000 1,805,293 Turkey (Republic of) unsec. notes 6 3/4s, 2040 370,000 404,765 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 250,000 252,395 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 1,045,000 1,048,867 Ukraine (Government of) 144A bonds 7 3/4s, 2020 1,020,000 1,037,850 Ukraine (Government of) 144A sr. unsec. bonds 6 7/8s, 2011 355,000 356,331 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 450,000 473,625 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 825,000 862,315 Venezuela (Republic of) bonds 8 1/2s, 2014 855,000 725,356 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 200,000 149,000 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 1,410,000 1,348,764 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.288s, 2011 690,000 683,162 Putnam VT Diversified Income Fund 17 FOREIGN GOVERNMENT BONDS AND NOTES (8.0%)* cont. Principal amount/units Value Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 $1,215,000 $1,166,594 Total foreign government bonds and notes (cost $36,836,722) SENIOR LOANS (2.9%)* c Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.3s, 2012 $63,212 $63,118 Momentive Performance Materials, Inc. bank term loan FRN 2.563s, 2013 218,860 212,690 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 189,050 191,791 Communication services (0.3%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.756s, 2014 150,000 144,312 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 155,083 160,760 Charter Communications, Inc. bank term loan FRN Ser. C, 3.54s, 2016 583,989 575,627 Insight Midwest, LP bank term loan FRN Ser. B, 2.021s, 2014 88,786 86,178 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 144,655 144,655 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 144,611 144,611 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 144,611 144,611 Intelsat Jackson Holdings SA bank term loan FRN 3.29s, 2014 (Luxembourg) 375,000 355,781 Level 3 Communications, Inc. bank term loan FRN 2.539s, 2014 234,000 221,057 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 55,000 59,297 Consumer cyclicals (1.4%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 620,000 627,234 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 606,565 606,818 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 108,321 109,346 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.54s, 2014 398,354 375,325 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.764s, 2014 160,066 123,433 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.903s, 2016 339,961 294,747 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 98,437 93,269 Dana Corp. bank term loan FRN 4.535s, 2015 217,357 218,139 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 140,529 127,655 Federal Mogul Corp. bank term loan FRN Ser. B, 2.206s, 2014 95,767 89,901 Federal Mogul Corp. bank term loan FRN Ser. C, 2.199s, 2015 48,861 45,868 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 159,664 62,189 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 439,671 171,252 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 164,056 63,900 SENIOR LOANS (2.9%)* c cont. Principal amount Value Consumer cyclicals cont. Golden Nugget, Inc. bank term loan FRN 2.431s, 2014  $41,396 $33,289 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.26s, 2014  72,722 58,481 Goodman Global, Inc. bank term loan FRN 9s, 2017 169,000 174,028 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 341,145 342,424 Harrahs Operating Co., Inc. bank term loan FRN Ser. B1, 3.288s, 2015 370,000 334,041 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 429,402 388,072 Isle of Capri Casinos, Inc. bank term loan FRN 5s, 2013 123,083 122,868 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5s, 2013 43,302 43,227 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5s, 2013 49,233 49,147 Jarden Corp. bank term loan FRN Ser. B4, 3.539s, 2015 123,323 122,668 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 81,323 79,096 National Bedding Co. bank term loan FRN 2.319s, 2013 40,824 40,415 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 420,128 329,950 Realogy Corp. bank term loan FRN 0.105s, 2013 91,714 86,081 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 673,287 631,940 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.771s, 2014 321,335 307,638 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.76s, 2014 31,835 30,478 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/4s, 2016 295,097 297,495 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  641,187 444,984 Univision Communications, Inc. bank term loan FRN 4.506s, 2017 362,101 345,081 Consumer staples (0.4%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 195,000 197,716 Claires Stores, Inc. bank term loan FRN 3.043s, 2014 312,057 289,276 Revlon Consumer Products bank term loan FRN 6.001s, 2015 1,324,989 1,327,679 Rite-Aid Corp. bank term loan FRN Ser. B, 2.017s, 2014 77,800 70,645 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 204,000 207,698 West Corp. bank term loan FRN Ser. B2, 2.634s, 2013 12,906 12,763 West Corp. bank term loan FRN Ser. B5, 4.509s, 2016 31,625 31,691 Energy (0.1%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.261s, 2012 183,318 175,985 Hercules Off shore, Inc. bank term loan FRN Ser. B, 6s, 2013 119,712 111,760 MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 450,454 451,017 18 Putnam VT Div ersified Income Fund SENIOR LOANS (2.9%)* c cont. Principal amount Value Financials (0.1%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 $145,000 $146,903 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 60,000 60,950 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 90,850 90,577 Health care (0.3%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 210,937 210,807 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 140,000 141,458 Health Management Associates, Inc. bank term loan FRN 2.039s, 2014 455,254 446,035 IASIS Healthcare Corp. bank term loan FRN 5.538s, 2014  192,107 184,423 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.256s, 2014 73,849 72,077 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 20,198 19,713 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.256s, 2014 213,362 208,241 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 199,459 201,392 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 207,676 196,825 Ceridian Corp. bank term loan FRN 3.269s, 2014 207,000 196,822 First Data Corp. bank term loan FRN Ser. B3, 3.011s, 2014 142,852 131,781 Utilities and power (0.1%) NRG Energy, Inc. bank term loan FRN 3.539s, 2015 119,744 118,824 NRG Energy, Inc. bank term loan FRN 2.039s, 2013 29,915 29,885 NRG Energy, Inc. bank term loan FRN 1.789s, 2013 46 45 NRG Energy, Inc. bank term loan FRN Ser. B, 3.539s, 2015 142,355 142,237 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.764s, 2014 199,452 154,077 Total senior loans (cost $15,933,844) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.9%)* strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 $42,662,500 $1,380,985 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 21,550,000 53,980 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 21,550,000 51,181 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (1.9%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. Jan-11/3.565 $73,019,200 $7,291,698 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. Jan-11/3.565 73,019,200 24,096 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 42,662,500 1,181,751 Total purchased options outstanding (cost $7,545,602) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $1,178,057 $1,307,552 U.S. Government Agency Mortgage Obligations (0.2%) Federal National Mortgage Association Pass-Through Certificates 5s, February 1, 2037 336,058 353,438 4 1/2s, August 1, 2039 589,662 605,762 Total U.S. government and agency mortgage obligations (cost $2,178,091) U.S. TREASURY OBLIGATIONS (0.9%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 i $1,276,220 $1,392,752 U.S. Treasury Inflation Protected Securities 2s, January 15, 2014 i 1,342,168 1,454,763 U.S. Treasury Notes 1s, December 31, 2011 i 1,840,000 1,852,162 Total U.S. treasury obligations (cost $4,699,677) CONVERTIBLE BONDS AND NOTES (0.3%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $293,000 $295,198 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 186,000 372,376 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  471,000 559,901 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 235,000 298,450 Total convertible bonds and notes (cost $1,131,319) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 5,293 $286,404 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  627 251 Total convertible preferred stocks (cost $855,646) PREFERRED STOCKS ()* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 163 $154,050 Total preferred stocks (cost $54,831) Putnam VT Diversified Income Fund 19 COMMON STOCKS ()* Shares Value Bohai Bay Litigation, LLC (Escrow) F 842 $2,627 Nortek, Inc.  3,390 122,040 Trump Entertainment Resorts, Inc.  F 71 1,136 Vertis Holdings, Inc.  F 8,044 8 Total common stocks (cost $120,733) WARRANTS ()*  Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $231 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 422 21,406 Vertis Holdings, Inc. F 10/18/15 $0.01 535 1 Total warrants (cost $16,076) SHORT-TERM INVESTMENTS (16.4%)* Principal amount/shares Value Egypt Treasury Bills with an effective yield of 10.10%, March 8, 2011 (Egypt) EGP 1,000,000 $169,342 Egypt Treasury Bills with an effective yield of 9.785%, April 5, 2011 (Egypt) EGP 925,000 155,454 Egypt Treasury Bills with an effective yield of 9.33%, February 1, 2011 (Egypt) EGP 3,875,000 662,809 Egypt Treasury Bills with an effective yield of 9.86%, May 3, 2011 (Egypt) EGP 7,300,000 1,217,258 Egypt Treasury Bills with an effective yield of 9.83%, May 31, 2011 (Egypt) EGP 8,425,000 1,393,499 Egypt Treasury Bills Ser. 273, with an effective yield of 9.52%, April 5, 2011 (Egypt) EGP 7,900,000 1,327,663 Putnam Money Market Liquidity Fund 0.15% e 21,608,403 21,608,403 U.S. Treasury Bills with an effective yield of 0.20%, March 10, 2011 # ## $12,727,000 12,724,200 U.S. Treasury Bills with an effective yield of 0.24%, August 25, 2011 # ## 2,504,000 2,500,011 U.S. Treasury Bills with an effective yield of 0.20%, June 2, 2011 # ## 19,836,000 19,813,427 U.S. Treasury Bills with effective yields ranging from 0.23% to 0.26%, October 20, 2011 # ## 7,124,000 7,112,388 U.S. Treasury Bills with effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 17,582,000 17,556,154 Total short-term investments (cost $86,308,365) Total investments (cost $545,831,720) Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTNJ Medium Term Notes Class J OJSC Open Joint Stock Company PO Principal Only Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from January 1, 2010 through December 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $525,628,797.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. ∆ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $425,712,070 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 20 Putnam VT Div ersified Income Fund DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 82.3% Turkey 0.7% Russia 3.8 Canada 0.6 Argentina 2.7 Philippines 0.5 Venezuela 1.4 Brazil 0.5 Indonesia 0.9 Netherlands 0.5 Egypt 0.9 Luxembourg 0.5 Ukraine 0.7 Other 3.3 United Kingdom 0.7 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $283,675,866) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/19/11 $1,021,638 $958,604 $63,034 Brazilian Real Buy 1/19/11 1,268,038 1,237,365 30,673 British Pound Sell 1/19/11 908,171 900,690 (7,481) Canadian Dollar Sell 1/19/11 1,119,608 1,106,727 (12,881) Chilean Peso Buy 1/19/11 539,894 538,923 971 Czech Koruna Buy 1/19/11 352,938 352,860 78 Euro Sell 1/19/11 2,769,556 2,715,155 (54,401) Japanese Yen Buy 1/19/11 1,524,879 1,470,624 54,255 Mexican Peso Sell 1/19/11 29,709 29,651 (58) Norwegian Krone Buy 1/19/11 3,216,010 3,114,418 101,592 Singapore Dollar Sell 1/19/11 1,141,972 1,126,209 (15,763) South Korean Won Buy 1/19/11 574,243 563,154 11,089 Swedish Krona Buy 1/19/11 146,096 141,469 4,627 Swiss Franc Buy 1/19/11 665,524 666,817 (1,293) Taiwan Dollar Sell 1/19/11 548,449 533,598 (14,851) Turkish Lira (New) Buy 1/19/11 569,668 593,912 (24,244) Barclays Bank PLC Australian Dollar Buy 1/19/11 3,500,481 3,379,030 121,451 Brazilian Real Buy 1/19/11 1,723,885 1,687,661 36,224 British Pound Sell 1/19/11 3,323,152 3,331,544 8,392 Canadian Dollar Sell 1/19/11 2,403,708 2,366,036 (37,672) Chilean Peso Buy 1/19/11 482,462 481,079 1,383 Czech Koruna Buy 1/19/11 322,536 322,272 264 Euro Sell 1/19/11 6,459,712 6,375,912 (83,800) Hungarian Forint Sell 1/19/11 1,099,991 1,088,112 (11,879) Japanese Yen Sell 1/19/11 5,466,558 5,337,493 (129,065) Mexican Peso Buy 1/19/11 523,134 522,088 1,046 New Zealand Dollar Sell 1/19/11 1,145,164 1,130,972 (14,192) Norwegian Krone Buy 1/19/11 3,097,932 3,010,312 87,620 Polish Zloty Buy 1/19/11 71,788 69,925 1,863 Singapore Dollar Sell 1/19/11 1,189,301 1,176,232 (13,069) South Korean Won Buy 1/19/11 565,206 558,740 6,466 Swedish Krona Buy 1/19/11 950,711 923,661 27,050 Swiss Franc Buy 1/19/11 315,626 293,927 21,699 Taiwan Dollar Sell 1/19/11 21,358 20,599 (759) Turkish Lira (New) Sell 1/19/11 101,569 103,603 2,034 Citibank, N.A. Australian Dollar Buy 1/19/11 5,015,211 4,704,208 311,003 Brazilian Real Buy 1/19/11 124,966 120,778 4,188 British Pound Buy 1/19/11 2,414,357 2,399,323 15,034 Canadian Dollar Sell 1/19/11 810,307 790,788 (19,519) Putnam VT Diversified Income Fund 21 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $283,675,866) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Chilean Peso Sell 1/19/11 $42,565 $41,406 $(1,159) Czech Koruna Buy 1/19/11 400,612 401,692 (1,080) Danish Krone Buy 1/19/11 317,497 315,302 2,195 Euro Sell 1/19/11 4,501,648 4,398,964 (102,684) Hungarian Forint Sell 1/19/11 25,989 25,685 (304) Japanese Yen Sell 1/19/11 1,042,674 1,005,469 (37,205) Mexican Peso Buy 1/19/11 548,789 544,336 4,453 New Zealand Dollar Buy 1/19/11 22,939 21,932 1,007 Norwegian Krone Buy 1/19/11 1,897,497 1,818,473 79,024 Polish Zloty Buy 1/19/11 958,362 951,605 6,757 Singapore Dollar Sell 1/19/11 601,112 592,569 (8,543) South African Rand Sell 1/19/11 43,938 41,914 (2,024) South Korean Won Buy 1/19/11 1,081,400 1,064,522 16,878 Swedish Krona Buy 1/19/11 416,242 404,388 11,854 Swiss Franc Sell 1/19/11 3,041,127 2,831,854 (209,273) Taiwan Dollar Sell 1/19/11 18,875 18,222 (653) Turkish Lira (New) Buy 1/19/11 435,407 454,552 (19,145) Credit Suisse AG Australian Dollar Buy 1/19/11 4,516,908 4,406,328 110,580 British Pound Sell 1/19/11 431,943 433,638 1,695 Canadian Dollar Sell 1/19/11 3,951,215 3,876,511 (74,704) Euro Sell 1/19/11 3,123,489 3,073,952 (49,537) Japanese Yen Buy 1/19/11 3,264,139 3,147,627 116,512 Malaysian Ringgit Buy 1/19/11 1,078,169 1,057,915 20,254 Norwegian Krone Buy 1/19/11 1,790,139 1,745,338 44,801 Polish Zloty Buy 1/19/11 18,654 18,153 501 South African Rand Buy 1/19/11 1,132,977 1,106,258 26,719 South Korean Won Buy 1/19/11 535,463 525,997 9,466 Swedish Krona Buy 1/19/11 920,548 893,157 27,391 Swiss Franc Sell 1/19/11 4,668,844 4,346,521 (322,323) Taiwan Dollar Sell 1/19/11 551,659 535,238 (16,421) Turkish Lira (New) Buy 1/19/11 564,748 588,247 (23,499) Deutsche Bank AG Australian Dollar Buy 1/19/11 2,484,463 2,330,567 153,896 Brazilian Real Buy 1/19/11 1,165,831 1,132,863 32,968 Canadian Dollar Buy 1/19/11 342,139 335,241 6,898 Chilean Peso Buy 1/19/11 546,213 531,456 14,757 Czech Koruna Sell 1/19/11 110,132 110,138 6 Euro Sell 1/19/11 4,560,347 4,463,108 (97,239) Hungarian Forint Buy 1/19/11 534,353 535,548 (1,195) Malaysian Ringgit Buy 1/19/11 1,195,050 1,173,292 21,758 Mexican Peso Sell 1/19/11 37,371 37,195 (176) New Zealand Dollar Sell 1/19/11 561,735 534,033 (27,702) Norwegian Krone Buy 1/19/11 95,574 91,487 4,087 Peruvian New Sol Sell 1/19/11 1,038,040 1,031,881 (6,159) Polish Zloty Buy 1/19/11 786,300 780,340 5,960 Singapore Dollar Sell 1/19/11 1,136,912 1,120,402 (16,510) South Korean Won Buy 1/19/11 536,312 528,777 7,535 Swedish Krona Buy 1/19/11 1,282,347 1,244,611 37,736 Swiss Franc Sell 1/19/11 2,662,311 2,479,156 (183,155) Taiwan Dollar Sell 1/19/11 5,934 5,718 (216) Turkish Lira (New) Buy 1/19/11 410,420 407,874 2,546 22 Putnam VT Div ersified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $283,675,866) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International Australian Dollar Buy 1/19/11 $1,564,897 $1,468,651 $96,246 British Pound Sell 1/19/11 1,886,046 1,860,659 (25,387) Canadian Dollar Sell 1/19/11 3,358,924 3,282,969 (75,955) Chilean Peso Sell 1/19/11 39,462 38,388 (1,074) Euro Sell 1/19/11 6,471,345 6,324,409 (146,936) Hungarian Forint Buy 1/19/11 5,927 5,941 (14) Japanese Yen Sell 1/19/11 1,810,415 1,745,151 (65,264) Norwegian Krone Buy 1/19/11 121,337 116,179 5,158 Polish Zloty Buy 1/19/11 542,281 538,701 3,580 South African Rand Buy 1/19/11 2,672 2,494 178 Swedish Krona Sell 1/19/11 1,755,520 1,705,275 (50,245) Swiss Franc Buy 1/19/11 238,942 222,488 16,454 HSBC Bank USA, National Association Australian Dollar Buy 1/19/11 3,637,186 3,522,661 114,525 British Pound Buy 1/19/11 329,984 328,985 999 Euro Sell 1/19/11 4,972,311 4,920,767 (51,544) Japanese Yen Sell 1/19/11 345,569 333,264 (12,305) Norwegian Krone Sell 1/19/11 761,263 728,792 (32,471) Singapore Dollar Sell 1/19/11 1,144,774 1,129,016 (15,758) South Korean Won Buy 1/19/11 555,333 548,738 6,595 Swiss Franc Sell 1/19/11 325,693 303,064 (22,629) Taiwan Dollar Sell 1/19/11 578,337 557,006 (21,331) JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/19/11 3,551,057 3,327,896 223,161 Brazilian Real Buy 1/19/11 896,142 877,824 18,318 British Pound Buy 1/19/11 87,480 86,362 1,118 Canadian Dollar Sell 1/19/11 1,313,825 1,281,767 (32,058) Chilean Peso Buy 1/19/11 575,854 571,492 4,362 Czech Koruna Buy 1/19/11 321,191 321,120 71 Euro Sell 1/19/11 9,599,113 9,385,900 (213,213) Hungarian Forint Sell 1/19/11 459,877 454,288 (5,589) Japanese Yen Sell 1/19/11 1,677,458 1,614,858 (62,600) Malaysian Ringgit Buy 1/19/11 938,871 921,819 17,052 Mexican Peso Buy 1/19/11 278,752 276,063 2,689 New Zealand Dollar Sell 1/19/11 623,320 606,691 (16,629) Norwegian Krone Buy 1/19/11 657,850 630,661 27,189 Peruvian New Sol Sell 1/19/11 164,098 162,951 (1,147) Polish Zloty Sell 1/19/11 1,416,733 1,410,635 (6,098) Singapore Dollar Sell 1/19/11 1,184,630 1,169,123 (15,507) South African Rand Buy 1/19/11 571,636 542,839 28,797 South Korean Won Buy 1/19/11 560,141 553,245 6,896 Swedish Krona Buy 1/19/11 3,765,234 3,653,522 111,712 Swiss Franc Sell 1/19/11 1,368,427 1,274,196 (94,231) Taiwan Dollar Sell 1/19/11 570,452 547,297 (23,155) Turkish Lira (New) Buy 1/19/11 51,400 53,589 (2,189) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/19/11 6,297,494 6,011,968 285,526 Brazilian Real Buy 1/19/11 1,085,062 1,061,119 23,943 British Pound Sell 1/19/11 1,626,724 1,604,770 (21,954) Canadian Dollar Sell 1/19/11 1,893,864 1,847,780 (46,084) Czech Koruna Buy 1/19/11 860,638 848,900 11,738 Euro Sell 1/19/11 3,140,337 3,131,623 (8,714) Putnam VT Diversified Income Fund 23 FORWARD CURRENCY CONTRACTS at 12/31/10 (aggregate face value $283,675,866) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Hungarian Forint Sell 1/19/11 $598,348 $589,759 $(8,589) Japanese Yen Sell 1/19/11 3,793,283 3,659,406 (133,877) Malaysian Ringgit Buy 1/19/11 1,078,169 1,058,083 20,086 Norwegian Krone Buy 1/19/11 3,818,338 3,713,978 104,360 Polish Zloty Buy 1/19/11 157,819 153,330 4,489 Singapore Dollar Sell 1/19/11 1,066,619 1,055,177 (11,442) South African Rand Buy 1/19/11 1,089,824 1,054,605 35,219 Swedish Krona Buy 1/19/11 1,047,116 1,014,598 32,518 Swiss Franc Sell 1/19/11 2,295,277 2,136,690 (158,587) Taiwan Dollar Sell 1/19/11 547,639 530,103 (17,536) Turkish Lira (New) Sell 1/19/11 606,631 618,079 11,448 State Street Bank and Trust Co. Australian Dollar Buy 1/19/11 2,393,630 2,245,033 148,597 British Pound Buy 1/19/11 2,542,381 2,534,731 7,650 Canadian Dollar Sell 1/19/11 2,081,252 2,040,043 (41,209) Euro Sell 1/19/11 6,140,678 6,065,056 (75,622) Hungarian Forint Sell 1/19/11 57,985 57,237 (748) Japanese Yen Sell 1/19/11 1,959,243 1,895,389 (63,854) Malaysian Ringgit Buy 1/19/11 1,204,671 1,183,998 20,673 Mexican Peso Buy 1/19/11 2,549 2,541 8 Norwegian Krone Buy 1/19/11 239,638 236,681 2,957 Polish Zloty Buy 1/19/11 654,442 651,380 3,062 Swedish Krona Buy 1/19/11 3,999,452 3,904,029 95,423 Swiss Franc Sell 1/19/11 2,590,447 2,411,562 (178,885) Taiwan Dollar Sell 1/19/11 573,456 549,624 (23,832) UBS AG Australian Dollar Buy 1/19/11 4,394,095 4,261,447 132,648 British Pound Sell 1/19/11 119,759 118,291 (1,468) Canadian Dollar Sell 1/19/11 2,057,452 2,034,760 (22,692) Czech Koruna Sell 1/19/11 200,568 194,081 (6,487) Euro Sell 1/19/11 6,603,184 6,512,365 (90,819) Hungarian Forint Sell 1/19/11 534,549 528,252 (6,297) Japanese Yen Sell 1/19/11 7,140,692 6,908,802 (231,890) Mexican Peso Buy 1/19/11 612,092 607,947 4,145 Norwegian Krone Buy 1/19/11 4,792,275 4,627,710 164,565 Polish Zloty Buy 1/19/11 546,255 531,031 15,224 South African Rand Buy 1/19/11 1,740,430 1,654,796 85,634 Swedish Krona Sell 1/19/11 498,332 490,009 (8,323) Swiss Franc Sell 1/19/11 1,390,811 1,342,652 (48,159) Westpac Banking Corp. Australian Dollar Buy 1/19/11 1,567,758 1,530,853 36,905 British Pound Buy 1/19/11 1,341,985 1,336,985 5,000 Canadian Dollar Sell 1/19/11 98,916 96,578 (2,338) Euro Sell 1/19/11 8,920,061 8,779,986 (140,075) Japanese Yen Sell 1/19/11 6,115,561 5,900,214 (215,347) New Zealand Dollar Sell 1/19/11 20,217 19,686 (531) Norwegian Krone Buy 1/19/11 515,382 494,010 21,372 Swedish Krona Buy 1/19/11 4,352,448 4,250,193 102,255 Swiss Franc Sell 1/19/11 2,447,039 2,374,287 (72,752) Total 24 Putnam VT Div ersified Income Fund FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/10 contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 39 $3,770,804 Mar-11 $23,453 Canadian Government Bond 10 yr (Long) 264 32,502,099 Mar-11 151,574 Euro-Bobl 5 yr (Short) 4 635,307 Mar-11 2,554 Euro-Bund 10 yr (Long) 214 35,857,469 Mar-11 31,442 Euro-Schatz 2 yr (Short) 176 25,653,062 Mar-11 (44,756) Japanese Government Bond 10 yr (Short) 13 22,516,999 Mar-11 (144,196) Japanese Government Bond 10 yr Mini (Long) 21 3,637,361 Mar-11 155 U.K. Gilt 10 yr (Long) 230 42,860,645 Mar-11 268,150 U.S. Treasury Bond 30 yr (Long) 1,480 188,098,750 Mar-11 (2,617,187) U.S. Treasury Bond 20 yr (Long) 56 6,839,000 Mar-11 (90,169) U.S. Treasury Note 10 yr (Long) 198 23,846,625 Mar-11 177,468 U.S. Treasury Note 5 yr (Long) 50 5,885,938 Mar-11 22,952 Total WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. $13,021,000 Aug-11/4.475 $1,020,326 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 12,320,000 Aug-11/4.55 1,031,677 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 11,485,000 Aug-11/4.70 1,092,224 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. 22,280,000 Aug-11/4.765 2,215,078 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August19,2021. 13,021,000 Aug-11/4.475 152,476 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August17,2021. 12,320,000 Aug-11/4.55 128,498 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August8,2021. 11,485,000 Aug-11/4.70 90,272 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $45,898,096) cont. amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August16,2021. $22,280,000 Aug-11/4.765 $169,774 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 3,026,380 Feb-15/5.36 262,781 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March9,2021. 42,662,500 Mar-11/4.7375 19,198 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February13,2025. 3,026,380 Feb-15/5.36 156,464 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 24,640,000 Aug-11/4.49 1,946,560 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 24,066,000 Jul-11/4.52 1,997,237 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 12,033,000 Jul-11/4.5475 1,022,685 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August17,2021. 24,640,000 Aug-11/4.49 271,040 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July26,2021. 24,066,000 Jul-11/4.52 216,594 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July26,2021. 12,033,000 Jul-11/4.5475 96,264 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December24,2013. CHF 21,550,000 Dec-11/0.578 20,980 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December22,2013. CHF 21,550,000 Dec-11/0.602 23,849 Putnam VT Diversified Income Fund 25 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $45,898,096) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February9,2021. $22,001,000 Feb-11/3.04 $55,663 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February9,2021. 22,001,000 Feb-11/3.11 80,304 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 54,334,800 Sep-15/4.04 2,091,346 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,916,600 Aug-15/4.375 862,744 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 9,916,600 Aug-15/4.46 914,608 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.46 2,006,254 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.525 2,125,953 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,491,500 Jul-11/4.745 3,816,357 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September12,2018. 3,985,000 Sep-13/4.82 216,335 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April12,2022. 6,832,000 Apr-12/4.8675 625,433 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 9,586,860 Feb-15/5.27 793,504 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 19,678,500 May-12/5.51 2,623,741 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February9,2021. 22,001,000 Feb-11/3.04 812,277 WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received Contract Expiration date/ $45,898,096) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February9,2021. $22,001,000 Feb-11/3.11 $702,932 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September11,2025. 54,334,800 Sep-15/4.04 5,663,316 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August10,2045. 9,916,600 Aug-15/4.375 1,453,476 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August7,2045. 9,916,600 Aug-15/4.46 1,384,457 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.46 252,547 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July26,2021. 25,661,000 Jul-11/4.525 229,360 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March8,2021. 42,662,500 Mar-11/4.665 21,331 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July27,2021. 38,491,500 Jul-11/4.745 250,642 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September12,2018. 3,985,000 Sep-13/4.82 93,210 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April12,2022. 6,832,000 Apr-12/4.8675 135,937 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February12,2025. 9,586,860 Feb-15/5.27 523,002 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May14,2022. 19,678,500 May-12/5.51 235,734 Total 26 Putnam VT Div ersified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 3,300,000 E $ 12/7/30 6 month GBP-LIBOR-BBA 4.93% $94,490 GBP 2,090,000  12/8/20 3.685% 6 month GBP-LIBOR-BBA (49,337) GBP 3,300,000 E  12/8/30 6 month GBP-LIBOR-BBA 4.9675% 105,092 GBP 4,850,000  12/9/20 3.63% 6 month GBP-LIBOR-BBA (77,893) GBP 8,000,000 E  12/9/30 6 month GBP-LIBOR-BBA 4.85643% 178,413 AUD 4,370,000  12/21/20 6.0975% 6 month AUD-BBR-BBSW (10,389) AUD 10,070,000  9/17/15 6 month AUD-BBR-BBSW 5.38% (174,199) AUD 5,130,000  9/17/20 5.5725% 6 month AUD-BBR-BBSW 179,888 AUD 5,120,000  9/22/20 5.685% 6 month AUD-BBR-BBSW 139,890 AUD 10,060,000  9/22/15 6 month AUD-BBR-BBSW 5.56% (103,396) AUD 14,160,000  9/29/15 6 month AUD-BBR-BBSW 5.5275% (170,351) AUD 8,140,000  9/29/20 5.63% 6 month AUD-BBR-BBSW 259,240 GBP 20,050,000  6/15/12 6 month GBP-LIBOR-BBA 1.5225% 119,135 GBP 11,750,000  6/15/15 2.59% 6 month GBP-LIBOR-BBA (106,342) $145,100,200 86,812 7/23/15 1.90% 3 month USD-LIBOR-BBA (491,275) Barclays Bank PLC AUD 5,540,000 E  2/4/20 6 month AUD-BBR-BBSW 6.8% 79,637 AUD 5,800,000  10/1/15 6 month AUD-BBR-BBSW 5.43% (93,038) $26,450,700 E  3/9/21 4.2375% 3 month USD-LIBOR-BBA (1,755,268) 24,003,700 (690,106) 11/10/20 3 month USD-LIBOR-BBA 3.74% 213,291 AUD 10,400,000  5/24/15 5.505% 6 month AUD-BBR-BBSW 120,666 AUD 5,890,000  7/27/15 5.435% 6 month AUD-BBR-BBSW 81,774 $2,901,400 6,941 10/25/16 3 month USD-LIBOR-BBA 1.65% (117,325) 11,128,000 124,005 10/28/30 3 month USD-LIBOR-BBA 3.38% (798,237) 58,043,500 (43,099) 10/28/12 0.52% 3 month USD-LIBOR-BBA 134,560 261,160,700 45,578 11/3/13 0.73% 3 month USD-LIBOR-BBA 3,209,919 19,833,100 (19,027) 11/3/15 3 month USD-LIBOR-BBA 1.43% (607,966) 35,199,000 (101,217) 11/3/20 3 month USD-LIBOR-BBA 2.69% (1,996,146) GBP 6,760,000  8/24/20 2.9525% 6 month GBP-LIBOR-BBA 406,219 GBP 6,760,000  8/25/20 2.898% 6 month GBP-LIBOR-BBA 457,305 AUD 9,000,000  8/26/15 6 month AUD-BBR-BBSW 5.025% (288,255) $3,530,000  8/27/40 3 month USD-LIBOR-BBA 3.21625% (517,919) EUR 17,544,000  11/5/20 2.708% 6 month EUR-EURIBOR-REUTERS 1,073,862 $16,627,772  11/8/25 3.2175% 3 month USD-LIBOR-BBA 1,141,024 42,151,292  11/8/15 3 month USD-LIBOR-BBA 1.315% (1,509,120) 723,563  11/8/25 3.215% 3 month USD-LIBOR-BBA 49,865 1,241,423  11/8/15 3 month USD-LIBOR-BBA 1.30% (45,342) 80,580,600  11/9/20 2.68% 3 month USD-LIBOR-BBA 4,463,311 25,333,700  11/9/40 3 month USD-LIBOR-BBA 3.7525% (1,491,654) 57,051,200  11/9/15 3 month USD-LIBOR-BBA 1.355% (1,934,223) 23,166,400  11/10/40 3 month USD-LIBOR-BBA 3.7575% (1,345,955) 71,317,500  11/10/20 2.71% 3 month USD-LIBOR-BBA 3,770,086 51,456,600  11/10/15 3 month USD-LIBOR-BBA 1.40% (1,638,339) 69,826,300  11/12/20 2.7225% 3 month USD-LIBOR-BBA 3,630,345 48,699,600  11/12/15 3 month USD-LIBOR-BBA 1.4125% (1,530,830) 21,693,400  11/12/40 3 month USD-LIBOR-BBA 3.745% (1,312,653) 8,000,000  11/23/20 3.045% 3 month USD-LIBOR-BBA 199,471 45,270,500  11/23/15 1.7575% 3 month USD-LIBOR-BBA 721,745 AUD 8,810,000  12/8/20 6 month AUD-BBR-BBSW 5.93% (92,353) $13,788,500  12/10/40 4.1025% 3 month USD-LIBOR-BBA 2,779 AUD 8,810,000  12/22/15 5.895% 6 month AUD-BBR-BBSW (17,425) Citibank, N.A. $175,568,100 (55,550) 6/28/19 3 month USD-LIBOR-BBA 3.04% (1,350,601) GBP 75,720,000  7/1/12 6 month GBP-LIBOR-BBA 1.43% 489,262 GBP 60,580,000  7/1/15 2.45% 6 month GBP-LIBOR-BBA (551,183) Putnam VT Diversified Income Fund 2 7 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. GBP 17,960,000 $ 7/1/20 6 month GBP-LIBOR-BBA 3.3675% $68,798 $122,136,700 23,398 7/9/20 3 month USD-LIBOR-BBA 3.01% (1,374,979) 17,209,200  8/9/20 3 month USD-LIBOR-BBA 2.89875% (429,310) 8,121,000  9/1/20 3 month USD-LIBOR-BBA 2.557% (469,162) 53,885,100  9/24/20 2.5875% 3 month USD-LIBOR-BBA 3,106,768 38,763,800  11/8/15 3 month USD-LIBOR-BBA 1.305% (1,406,630) 57,857,700  11/8/20 2.635% 3 month USD-LIBOR-BBA 3,429,755 57,051,200  11/9/15 3 month USD-LIBOR-BBA 1.345% (1,961,861) 78,749,200  11/9/20 2.67% 3 month USD-LIBOR-BBA 4,430,733 25,333,700  11/9/40 3 month USD-LIBOR-BBA 3.747% (1,516,429) SEK 34,440,000  11/23/20 3.25% 3 month SEK-STIBOR-SIDE 153,151 SEK 42,600,000  12/7/20 3.51% 3 month SEK-STIBOR-SIDE 59,307 $38,239,300 (10,522) 12/10/12 0.81% 3 month USD-LIBOR-BBA (57,624) 18,500,000  12/14/20 3.3975% 3 month USD-LIBOR-BBA (64,077) Credit Suisse International 13,613,300  12/8/20 3 month USD-LIBOR-BBA 3.08125% (320,644) CHF 7,880,000  12/14/20 2.1075% 6 month CHF-LIBOR-BBA 9,196 $16,700,000  12/17/40 4.334% 3 month USD-LIBOR-BBA (666,992) CHF 10,030,000  7/28/15 1.27% 6 month CHF-LIBOR-BBA (40,495) MXN 46,690,000  7/21/20 1 month MXN-TIIE-BANXICO 6.895% (112,723) $4,700,000  9/27/20 3 month USD-LIBOR-BBA 2.53875% (292,934) 23,882,300  10/5/20 3 month USD-LIBOR-BBA 2.61125% (1,373,768) 34,940,700  10/6/40 3.3475% 3 month USD-LIBOR-BBA 4,460,129 53,592,500 14,536 11/3/12 3 month USD-LIBOR-BBA 0.50% (188,578) 38,763,800  11/8/15 3 month USD-LIBOR-BBA 1.31125% (1,394,644) 57,857,700  11/8/20 2.63375% 3 month USD-LIBOR-BBA 3,436,225 10,707,400  11/17/40 3.95% 3 month USD-LIBOR-BBA 264,341 14,100,000  12/1/20 3 month USD-LIBOR-BBA 2.9725% (454,834) CHF 37,740,000  5/20/12 0.62833% 6 month CHF-LIBOR-BBA (309,498) CHF 37,740,000  5/25/12 0.5825% 6 month CHF-LIBOR-BBA (270,509) GBP 18,640,000  7/9/15 2.425% 6 month GBP-LIBOR-BBA (117,296) GBP 10,300,000  7/9/20 6 month GBP-LIBOR-BBA 3.3725% 34,966 Deutsche Bank AG $158,074,000 (195,365) 2/3/14 2.25% 3 month USD-LIBOR-BBA (6,092,391) 88,509,600 (2,511) 11/3/12 0.50% 3 month USD-LIBOR-BBA 329,517 36,927,600  11/5/20 3 month USD-LIBOR-BBA 2.6675% (2,069,175) 69,510,900  11/5/15 1.3855% 3 month USD-LIBOR-BBA 2,226,957 23,173,222  11/8/15 3 month USD-LIBOR-BBA 1.313% (831,812) 9,122,575  11/8/25 3.224% 3 month USD-LIBOR-BBA 618,894 183,183,800 (115,259) 7/27/12 0.78% 3 month USD-LIBOR-BBA (1,127,873) 177,515,900 415,848 7/27/20 3 month USD-LIBOR-BBA 2.94% (3,092,246) MXN 46,690,000  7/17/20 1 month MXN-TIIE-BANXICO 6.95% (82,233) $105,926,500 273,022 5/6/15 2.68% 3 month USD-LIBOR-BBA (3,606,759) 105,325,300 18,570 12/31/14 1.91% 3 month USD-LIBOR-BBA (696,025) 7,377,500 1,677 12/31/20 3 month USD-LIBOR-BBA 3.55% 114,259 14,700,000  12/31/40 3 month USD-LIBOR-BBA 4.1342% 58,453 58,989,000  12/15/18 3 month USD-LIBOR-BBA 2.80776% (919,905) 140,278,800 (66,518) 11/12/12 0.59% 3 month USD-LIBOR-BBA 235,594 18,742,400  12/3/15 1.905% 3 month USD-LIBOR-BBA 185,789 EUR 32,270,000  12/23/20 3.325% 6 month EUR-EURIBOR-REUTERS (77,203) $16,415,000  10/5/21 3 month USD-LIBOR-BBA 3.52057% 185,487 Goldman Sachs International AUD 2,647,500 E  2/23/20 6 month AUD-BBR-BBSW 6.6925% 28,245 AUD 7,970,000 E  2/23/20 6 month AUD-BBR-BBSW 6.7% 87,068 SEK 22,000,000  12/10/20 3.5775% 3 month SEK-STIBOR-SIDE 13,260 28 Putnam VT Div ersified Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. CHF 33,040,000 $ 12/15/12 0.538% 6 month CHF-LIBOR-BBA $(18,797) $120,059,900  7/20/12 0.8375% 3 month USD-LIBOR-BBA (821,130) 63,595,100  7/20/20 3 month USD-LIBOR-BBA 2.96375% (1,071,679) 33,124,600  7/20/40 3.7275% 3 month USD-LIBOR-BBA 1,707,770 22,271,500  7/23/40 3.7125% 3 month USD-LIBOR-BBA 1,214,489 234,216,700 (26,074) 10/1/12 0.59% 3 month USD-LIBOR-BBA 162,731 GBP 6,530,000  10/5/20 3.0575% 6 month GBP-LIBOR-BBA 337,694 $58,009,300  8/12/15 3 month USD-LIBOR-BBA 1.665% (544,009) 14,093,600  8/12/40 3.68% 3 month USD-LIBOR-BBA 878,705 AUD 10,070,000  9/20/15 6 month AUD-BBR-BBSW 5.39% (171,228) AUD 5,120,000  9/20/20 5.5775% 6 month AUD-BBR-BBSW 178,174 AUD 5,050,000 E  2/5/20 6 month AUD-BBR-BBSW 6.71% 57,030 JPMorgan Chase Bank, N.A. AUD 10,400,000  3/1/15 5.6% 6 month AUD-BBR-BBSW 32,505 AUD 7,800,000  3/2/15 5.6515% 6 month AUD-BBR-BBSW 10,869 JPY 1,350,000,000  12/7/20 1.25% 6 month JPY-LIBOR-BBA (157,083) GBP 25,570,000  12/6/12 6 month GBP-LIBOR-BBA 1.373% (100,576) $37,922,100  12/10/15 3 month USD-LIBOR-BBA 2.06625% (109,191) 1,551,500  12/20/40 4.355% 3 month USD-LIBOR-BBA (67,195) 4,206,300  12/21/40 4.235% 3 month USD-LIBOR-BBA (92,638) 26,450,700 E  3/8/21 4.165% 3 month USD-LIBOR-BBA (1,592,068) 25,985,500 (608,061) 9/20/20 3 month USD-LIBOR-BBA 3.995% 1,133,408 17,323,700 (403,642) 9/20/20 3 month USD-LIBOR-BBA 3.965% 711,532 17,683,900 808,154 10/14/20 4.02% 3 month USD-LIBOR-BBA (351,096) 7,670,000  12/22/20 3.4125% 3 month USD-LIBOR-BBA (29,369) 5,600,000  12/23/40 3 month USD-LIBOR-BBA 4.141% 29,201 GBP 25,570,000  12/23/12 1.582% 6 month GBP-LIBOR-BBA (38,276) GBP 5,881,100  12/23/20 6 month GBP-LIBOR-BBA 3.6245% 77,855 $8,200,000  12/31/20 3 month USD-LIBOR-BBA 3.3925% 12,020 33,124,600  7/20/40 3.7225% 3 month USD-LIBOR-BBA 1,737,660 8,877,200  7/22/40 3.75% 3 month USD-LIBOR-BBA 423,588 MXN 6,670,000  7/16/20 1 month MXN-TIIE-BANXICO 6.99% (11,763) AUD 7,160,000  6/26/19 6 month AUD-BBR-BBSW 6.05% 4,159 $92,371,400 (17,000) 10/25/12 0.51% 3 month USD-LIBOR-BBA 273,031 JPY 1,820,030,000  5/25/15 0.674375% 6 month JPY-LIBOR-BBA (161,381) EUR 14,930,000  5/31/20 6 month EUR-EURIBOR-REUTERS 2.949% (129,308) AUD 7,800,000  6/11/15 5.545% 6 month AUD-BBR-BBSW 78,050 $61,342,900  8/12/15 1.7325% 3 month USD-LIBOR-BBA 375,255 MXN 34,260,000  8/19/20 1 month MXN-TIIE-BANXICO 6.615% (138,279) AUD 8,590,000  9/3/15 5.075% 6 month AUD-BBR-BBSW 256,659 $36,042,800  9/7/14 3 month USD-LIBOR-BBA 1.3375% (190,497) 31,801,000  10/25/40 3 month USD-LIBOR-BBA 3.5275% (3,097,346) 21,300,000  10/28/20 3 month USD-LIBOR-BBA 2.72175% (1,073,046) 51,059,800  11/5/15 3 month USD-LIBOR-BBA 1.42% (1,550,883) 15,719,771  11/8/25 3.2225% 3 month USD-LIBOR-BBA 1,069,325 39,896,754  11/8/15 3 month USD-LIBOR-BBA 1.31% (1,438,271) 5,803,400  11/12/40 3 month USD-LIBOR-BBA 3.775% (320,281) 14,565,800  11/12/15 1.435% 3 month USD-LIBOR-BBA 442,123 5,328,500  11/12/40 3.90% 3 month USD-LIBOR-BBA 175,992 JPY 1,814,990,000  9/16/15 6 month JPY-LIBOR-BBA 0.59125% 56,469 AUD 11,640,000  9/16/15 6 month AUD-BBR-BBSW 5.375% (204,242) AUD 5,770,000  9/16/20 5.549% 6 month AUD-BBR-BBSW 213,018 CAD 4,790,000  9/21/20 3.105% 3 month CAD-BA-CDOR 74,301 $64,296,500  10/5/12 0.62125% 3 month USD-LIBOR-BBA 19,696 Putnam VT Diversified Income Fund 29 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 cont. Upfront Unrealized Swap Notional premium Termination Payments made by Payments received by appreciation/ counterparty amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 424,200,000 E $ 7/28/29 6 month JPY-LIBOR-BBA 2.67% $55,808 JPY 570,400,000 E  7/28/39 2.40% 6 month JPY-LIBOR-BBA (91,202) PLN 10,480,000  1/26/11 6 month PLN-WIBOR-WIBO 4.177% 74,162 MXN 51,780,000  11/4/20 1 month MXN-TIIE-BANXICO 6.75% (178,366) GBP 17,790,000  11/17/12 6 month GBP-LIBOR-BBA 1.44107% 8,489 $16,000,000  11/22/20 3.066% 3 month USD-LIBOR-BBA 368,232 12,790,800  11/23/40 3 month USD-LIBOR-BBA 3.9525% (317,928) 63,399,800  12/3/12 0.8025% 3 month USD-LIBOR-BBA (84,939) 28,602,100  12/6/12 0.805% 3 month USD-LIBOR-BBA (36,607) 72,685,500 273,136 7/16/40 3.88% 3 month USD-LIBOR-BBA 1,999,334 83,028,200 (705,740) 10/20/15 3 month USD-LIBOR-BBA 2.07% (492,660) 6,825,900 (241,635) 10/20/40 3 month USD-LIBOR-BBA 3.7575% (624,266) 120,059,900  7/20/12 0.84% 3 month USD-LIBOR-BBA (827,275) 63,595,100  7/20/20 3 month USD-LIBOR-BBA 2.966% (1,058,956) UBS, AG 22,939,400  12/9/40 4.1075% 3 month USD-LIBOR-BBA (18,058) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Total return Unrealized Swap Notional Termination received (paid) by received by appreciation/ counterparty amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $7,966,626 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% $(52,014) 30 year Fannie Mae pools 3,462,040 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% (22,604) 30 year Fannie Mae pools 5,556,306 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 28,143 30 year Fannie Mae pools 6,244,278 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 31,628 30 year Fannie Mae pools 5,985,967 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (39,082) 30 year Fannie Mae pools Citibank, N.A. GBP 10,020,000 F 5/18/13 (3.38%) GBP Non-revised UK 56,031 Retail Price Index Goldman Sachs International $5,010,000 7/28/11 (0.685%) USA Non Revised Consumer 31,211 Price Index- Urban (CPI-U) 5,010,000 7/29/11 (0.76%) USA Non Revised Consumer 27,445 Price Index- Urban (CPI-U) 5,010,000 7/30/11 (0.73%) USA Non Revised Consumer 28,936 Price Index- Urban (CPI-U) 3,182,577 1/12/40 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% (844) 30 year Fannie Mae pools 3,109,511 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 15,750 30 year Fannie Mae pools 16,373,930 1/12/39 5.50% (1 month USD-LIBOR) Synthetic TRS Index 5.50% 82,936 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 5,345,000 8/10/12 (1.435%) Eurostat Eurozone HICP 56,015 excluding tobacco Total F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities valuation inputs. 30 Putnam VT Div ersified Income Fund CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/10 Fixed payments Unrealized Swap counterparty / Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $ $1,020,000 3/20/12 285 bp $23,409 Citibank, N.A. Lighthouse International Co., SA, 8%, 4/30/14 Caa2  EUR 400,000 3/20/13 815 bp (178,836) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  (23,679) $2,660,000 12/20/19 (100 bp) 387,266 Ukraine (Government of), 7.65%, 6/11/13 B2  795,000 10/20/11 194 bp (7,298) Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3  700,000 10/20/17 105 bp (6,294) General Electric Capital Corp., 6%, 6/15/12 Aa2  280,000 9/20/13 109 bp 695 Russian Federation, 7 1/2%, 3/31/30   187,500 4/20/13 (112 bp) (940) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 405,000 9/20/13 715 bp 62,485 United Mexican States, 7.5%, 4/8/33 Baa1  $1,095,000 3/20/14 56 bp (10,312) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 375,000 9/20/13 477 bp 35,934 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 375,000 9/20/13 535 bp 43,661 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 350,000 3/20/13 680 bp (166,545) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 28,017 $485,000 12/20/13 335 bp 46,877 DJ CDX NA HY Series 15 Version 1 Index B+ 11,162 3,572,000 12/20/15 500 bp 124,097 Republic of Argentina, 8.28%, 12/31/33 B3  520,000 6/20/14 235 bp (50,839) Russian Federation, 7.5%, 3/31/30 Baa1  95,000 9/20/13 276 bp 4,981 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27   850,000 11/20/11 (170 bp) 4,749 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1  884,900 3/20/12 44 bp (21) Republic of Venezuela, 9 1/4%, 9/15/27 B2  680,000 10/12/12 339 bp (58,556) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at December 31, 2010. Putnam VT Diversified Income Fund 31 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $122,040 $ $1,144 Energy   2,627 Total common stocks  Asset-backed securities  63,011,156 1,210,730 Convertible bonds and notes  1,525,925  Convertible preferred stocks  286,655  Corporate bonds and notes  154,004,107 12,464 Foreign government bonds and notes  41,835,510  Mortgage-backed securities  187,044,184 1,375,635 Preferred stocks  154,050  Purchased options outstanding  9,983,691  Senior loans  15,404,269  U.S. Government and agency mortgage obligations  2,266,752  U.S. Treasury obligations  4,699,677  Warrants  231 21,407 Short-term investments 21,608,403 64,632,205  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(532,458) $ Futures contracts (2,218,560)   Written options  (39,904,440)  Interest rate swap contracts  (8,488,368)  Total return swap contracts  243,551  Credit default contracts  239,013  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 32 Putnam VT Div ersified Income Fund Statement of assets and liabilities 12/31/10 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $524,223,317) $547,594,459 Affiliated issuers (identified cost $21,608,403) (Note 6) 21,608,403 Cash 1,623,617 Foreign currency (cost $932,669) (Note 1) 924,393 Dividends, interest and other receivables 5,818,293 Receivable for shares of the fund sold 205,726 Receivable for investments sold 9,250,697 Unrealized appreciation on swap contracts (Note 1) 60,199,744 Receivable for variation margin (Note 1) 3,171,225 Unrealized appreciation on forward currency contracts (Note 1) 3,740,815 Premium paid on swap contracts (Note 1) 3,325,005 Total assets Liabilities Payable for investments purchased 9,610,785 Payable for purchases of delayed delivery securities (Note 1) 988,475 Payable for shares of the fund repurchased 265,690 Payable for compensation of Manager (Note 2) 246,167 Payable for investor servicing fees (Note 2) 43,997 Payable for custodian fees (Note 2) 43,334 Payable for Trustee compensation and expenses (Note 2) 110,211 Payable for administrative services (Note 2) 2,331 Payable for distribution fees (Note 2) 76,967 Unrealized depreciation on forward currency contracts (Note 1) 4,273,273 Written options outstanding, at value (premiums received $45,898,096) (Notes 1 and 3) 39,904,440 Premium received on swap contracts (Note 1) 2,130,856 Unrealized depreciation on swap contracts (Note 1) 69,399,697 Collateral on certain derivative contracts, at value (Note 1) 4,699,677 Other accrued expenses 37,680 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $544,494,568 Undistributed net investment income (Note 1) 49,705,538 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (85,989,472) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 17,418,163 Total  Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $163,544,520 Number of shares outstanding 20,836,065 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $7.85 Computation of net asset value Class IB Net assets $362,084,277 Number of shares outstanding 46,200,174 Net asset value, offering price and redemption price per share (netassets divided by number of shares outstanding) $7.84 Statement of operations Year ended 12/31/10 Investment income Interest (net of foreign tax of $22,990 ) (including interest income of $31,137 from investments in affiliated issuers) (Note 6) $53,431,565 Dividends 29,558 Total investment income Expenses Compensation of Manager (Note 2) 2,922,470 Investor servicing fees (Note 2) 528,000 Custodian fees (Note 2) 97,131 Trustee compensation and expenses (Note 2) 46,966 Administrative services (Note 2) 23,439 Distribution fees  Class IB (Note 2) 903,060 Other 273,764 Total expenses Expense reduction (Note 2) (2,696) Interest expense (Note 2) (28,431) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 42,763,047 Net realized loss on swap contracts (Note 1) (27,904,887) Net realized gain on futures contracts (Note 1) 6,316,978 Net realized gain on foreign currency transactions (Note 1) 2,834,389 Net realized gain on written options (Notes 1 and 3) 2,412,062 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 388,356 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and receivable purchase agreement during the year (11,812,598) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 33 Statement of changes in net assets Year ended Year ended 12/31/10 12/31/09 Increase in net assets Operations: Net investment income $48,697,420 $36,005,345 Net realized gain (loss) on investments and foreign currency transactions 26,421,589 (9,742,696) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (11,424,242) 148,299,496 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (24,120,212) (10,441,397) Class IB (51,004,689) (15,935,770) Increase from capital share transactions (Note 4) 20,164,900 67,307,191 Total increase in net assets Net assets: Beginning of year 516,894,031 301,401,862 End of year (including undistributed net investment income of $49,705,538 and $70,133,484, respectively) The accompanying notes are an integral part of these financial statements. 34 Putnam VT Div ersified Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/10 .72 .23 (1.21)  .74 f .74 f 9.41 114.64 12/31/09 .61 2.29 (.51)  .77 g,h .73 g 9.07 g 167.77 12/31/08 .47 (3.07) (.49)  i,j .74 g .74 g 6.19 g 198.09 12/31/07 .46 (.09) (.45)  .75 g .75 g 5.25 g 78.65 12/31/06 .44 .11 (.52)  .76 g .76 g 5.12 g 87.14 Class IB 12/31/10 .70 .23 (1.19)  .99 f .99 f 9.13 114.64 12/31/09 .61 2.30 (.49)  1.02 g,h .98 g 8.95 g 167.77 12/31/08 .43 (2.98) (.47)  i,j .99 g .99 g 5.71 g 198.09 12/31/07 .43 (.08) (.43)  1.00 g 1.00 g 5.02 g 78.65 12/31/06 .42 .10 (.50)  1.01 g 1.01 g 4.86 g 87.14 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes dollar roll transactions. f Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.01% of average net assets for the period ended December 31, 2010 (Note 2). g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 12/31/09 0.13% 12/31/08 0.13 12/31/07 0.08 12/31/06 0.09 h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009 (Note 2). i Amount represents less than $0.01 per share. j Reflects a non-recurring reimbursal from Putnam Management related to restitution payments in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 35 Notes to financial statements 12/31/10 Note 1  Significant accounting policies Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek as high a level of current income as Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes is consistent with preservation of capital by investing primarily in bonds that are securitized debt instruments and other obligations of companies and governments worldwide that are either investment-grade or below investment-grade and have intermediate- to long-term maturities. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from January 1, 2010 through December 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with 36 Putnam VT Div ersified Income Fund rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. G) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 2,400 on futures contracts for the reporting period. H) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $347,400,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. I) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $207,900,000 on forward currency contracts for the reporting period. J) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors/industries, to gain exposure to rates of inflation in specific regions/countries and to hedge inflation in specific regions/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $93,200,000 on total return swap contracts for the reporting period. K) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $4,750,600,000 on interest rate swap contracts for the reporting period. Putnam VT Div ersified Income Fund 3 7 L) Credit default contracts The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $19,100,000 on credit default swap contracts for the reporting period. M) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $6,752,629 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counter-party. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $47,787,372 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $45,637,962. N) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. O) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. P) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. Q) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. R) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. S) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 38 Putnam VT Div ersified Income Fund of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2010, the fund had a capital loss carryover of $84,173,241 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $888,100 12/31/13 10,290,691 12/31/15 38,764,814 12/31/16 34,229,636 12/31/17 T) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, the expiration of a capital loss carryover, unrealized and realized gains and losses on certain futures contracts, income on swap contracts and interest-only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $5,999,535 to increase undistributed net investment income and $17,863,639 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $11,864,104. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $36,604,097 Unrealized depreciation (17,547,669) Net unrealized appreciation 19,056,428 Undistributed ordinary income 48,085,045 Capital loss carryforward (84,173,241) Cost for federal income tax purposes $550,146,434 U) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. V) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 59.0% of the fund is owned by accounts of one group of insurance companies. Note 2  Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.562% of the funds average net assets. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $648,551 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $201,589 (exclusive of the initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $5,214,545, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $2,696 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $369, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC Putnam VT Div ersified Income Fund 39 and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3  Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $562,721,920 and $577,103,748, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $1,991,875 and $1,990,625, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period USD 543,203,800 $31,596,987 JPY  $ EUR  $ CHF  $ Options opened USD 371,580,680 17,675,664 JPY 133,000,000 82,161 EUR 104,580,000 362,790 CHF 43,100,000 44,971 Written swap option Written swap option contract amounts premiums received Options exercised USD (23,196,500) $(952,860) JPY   EUR   CHF   Options expired USD (64,388,500) (2,466,666) JPY   EUR   CHF   Options closed USD   JPY (133,000,000) (82,161) EUR (104,580,000) (362,790) CHF   Written options outstanding at the end of the reporting period USD 827,199,480 $45,853,125 JPY  $ EUR  $ CHF 43,100,000 $44,971 Note 4  Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/10 Year ended 12/31/09 Year ended 12/31/10 Year ended 12/31/09 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 474,040 $3,619,075 628,447 $4,243,287 7,273,024 $55,667,442 13,079,232 $86,737,711 Shares issued in connection with reinvestment of distributions 3,350,029 24,120,212 1,901,894 10,441,397 7,083,985 51,004,689 2,913,303 15,935,770 3,824,069 27,739,287 2,530,341 14,684,684 14,357,009 106,672,131 15,992,535 102,673,481 Shares repurchased (3,697,498) (28,465,572) (4,168,221) (26,798,617) (11,235,206) (85,780,946) (3,482,801) (23,252,357) Net increase (decrease) Note 5  Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $718,654 Payables $479,641 Foreign exchange contracts Receivables 3,740,815 Payables 4,273,273 Equity contracts Investments 21,638 Payables  Interest rate contracts Investments, Receivables, Net assets  Payables, Net assets  Unrealized Unrealized appreciation/(depreciation) 71,876,729* appreciation/(depreciation) 112,260,855* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. 40 Putnam VT Div ersified Income Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $236,177 $236,177 Foreign exchange contracts    2,864,896  $2,864,896 Equity contracts  7,047    $7,047 Interest rate contracts (4,185,845)  6,316,978  (28,141,064) $(26,009,931) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $22,893 $22,893 Foreign exchange contracts    355,139  $355,139 Equity contracts  (8,065)    $(8,065) Interest rate contracts 4,524,605  1,948,638  (12,855,298) $(6,382,055) Total Note 6  Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $31,137 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $354,684,423 and $369,692,108, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7  Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8  Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9  Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT Div ersified Income Fund 4 1 About the Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Independent Trustees Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Jacob Ballas Capital India, Born 1947 Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product a non-banking finance Trustee since 2009 investment management firm with over $40 billion in assets under management. company focused on private equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic SM Energy Company, a Born 1955 energy firms and direct investor in energy assets. Trustee, and Co-Chair of the Finance Committee, publicly held energy company Trustee since 2010 of Mount Holyoke College. Former Chair and current board member of Girls Incorporated of Metro focused on natural gas Denver. Member of the Finance Committee, The Childrens Hospital of Denver. and crude oil in the United States; UniSource Energy Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment firm. Chairman of Mutual Fund ASHTA Chemicals, Inc. Born 1943 Directors Forum. Chairman Emeritus of the Board of Trustees of Mount Holyoke College. Trustee since 1994 and Vice Chairman since 2005 Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a private foundation dealing with national Edison International; Southern Born 1940 security issues. Senior Advisor to the United Nations Foundation. Senior Advisor to the Center California Edison Trustee since 2001 for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice United-Health Born 1946 Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnsons Chief Group, a diversified Trustee since 2007 Financial Officer for a decade. health-care company John A. Hill Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout Devon Energy Corporation, a Born 1942 firm focused on the worldwide energy industry. Serves as a Trustee and Chairman of the Board leading independent natural Trustee since 1985 and of Trustees of Sarah Lawrence College. Also a member of the Advisory Board of the Millstein gas and oil exploration and Chairman since 2000 Center for Corporate Governance and Performance at the Yale School of Management. production company Paul L. Joskow Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused TransCanada Corporation, Born 1947 primarily on research and education on issues related to science, technology, and economic an energy company focused Trustee since 1997 performance. Elizabeth and James Killian Professor of Economics and Management, Emeritus on natural gas transmission at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the and power services; Exelon Center for Energy and Environmental Policy Research at MIT. Corporation, an energy company focused on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the Northeast Utilities, Born 1949 trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess which operates New Trustee since 2006 Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global Englands largest energy communications and advertising firm. delivery system Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private None Born 1945 equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Trustee since 1984 Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher of financial advisory and other research None Born 1951 services, and founder and President of New Generation Advisors, LLC, a registered investment Trustee since 1984 advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest TransCanada Corporation, an Born 1942 products, and timberland assets company, in December 2008. energy company focused on Trustee from 1997 to 2008 natural gas transmission and and since 2009 power services 42 Putnam VT Div ersified Income Fund Name Year of birth Position held Principal occupations during past five years Other directorships Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining None Born 1952 Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Trustee since 2008 and Investments from 2000 to 2007. President of the Putnam Funds since July 2009 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. *Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Officer, Treasurer and Vice President and Chief Legal Officer Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments and Putnam Management Senior Vice President and Treasurer, The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Putnam Management Senior Managing Director, Putnam Investments and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Accounting Officer Since 1993 Since 2007 Vice President, Clerk and Assistant Treasurer, The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Beth S. Mazor (Born 1958) Vice President, Senior Associate Treasurer and Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (20082010); Senior Financial Managing Director, Putnam Investments and Putnam Management Analyst, Old Mutual Asset Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Managing Director, Putnam Investments, Putnam Management and Since 2000 Putnam Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, The Putnam Funds Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Susan G. Malloy (Born 1957) Since 2002 Vice President and Assistant Treasurer Managing Director, Putnam Investments and Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Putnam VT Div ersified Income Fund 43 This page intentionally left blank. 44 Putnam VT Div ersified Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2010, are available in the Individual Investors section of putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Kenneth R. Leibler Robert E. Patterson Marketing Services Legal Counsel George Putnam, III Putnam Retail Management Ropes & Gray LLP Robert L. Reynolds One Post Office Square W. Thomas Stephens Boston, MA 02109 Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT Diversified Income Fund 45 H303 This report has been prepared for the shareholders of Putnam VT Diversified Income Fund. 265769 2/11 Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees December 31, 2010 $138,089 $ $7,013 $355* December 31, 2009 $135,369 $ $6,965 $653* * Includes fees of $355 and $653 billed by the funds independent auditor to the fund for procedures necessitated by regulatory and litigation matters for the fiscal years ended December 31, 2010 and December 31, 2009, respectively. These fees were reimbursed to the fund by Putnam Investment Management, LLC (Putnam Management). For the fiscal years ended December 31, 2010 and December 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $285,587 and $566,898 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of the proposed market timing distribution. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees December 31, 2010 $ - $ 227,601 $ - $ - December 31, 2009 $ - $ 453,847 $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
